Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 1 of 125




        EXHIBIT "A"
Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 2 of 125




                     YOUR EMPLOYEE
                      BENEFIT PLAN


     METROPOLITAN LIFE INSURANCE COMPANY

                        Retirees
                   Basic Life Benefits
             Optional Dependent Life Benefits


             Certificate Date: January 1, 2010




                                          Exhibit Number 18
         Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 3 of 125




                                     Metropolitan Life Insurance Company
                                               200 Park Avenue
                                         New York, New York 10166



TO OUR EMPLOYEES:

All of us appreciate the protection and security insurance provides.

This certificate describes the benefits that are available to you. We urge you to read it carefully.

Benefits are provided through a group policy issued to Metropolitan Life Insurance Company by Metropolitan
Life Insurance Company.




                                     Metropolitan Life Insurance Company




                                                        -i-
         Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 4 of 125




                                    Metropolitan Life Insurance Company
                                200 Park Avenue, New York, New York 10166



Certifies that, under and subject to the terms and conditions of the Group Policy issued to the Employer,
coverage is provided for each Employee as defined herein.
The date when an Employee is eligible for coverage is set forth in the form with the title Eligibility for Benefits.
The date when an Employee’s Personal Benefits become effective is set forth in the form with the title
Effective Dates of Personal Benefits.
The date when an Employee's Dependent Benefits become effective is set forth in the form with the title
Effective Dates of Dependent Benefits.
The amounts of coverage are determined by the form with the title Schedule of Benefits.




                                     C. Robert Henrikson
                                     Chairman of the Board, President and Chief Executive Officer

Policyholder:          Metropolitan Life Insurance Company
Group Policy No.:      35040-G
Florida Residents: The benefits of the policy providing your coverage are governed primarily by
the law of a state other than Florida.

For Maryland residents: The group insurance policy providing coverage under
this certificate was issued in a jurisdiction other than Maryland and may not
provide all of the benefits required by Maryland law.
Accelerated Benefits may be taxable. If so, you or your Beneficiary may incur a tax obligation. As with all tax
matters, you should consult your personal tax advisor to assess the impact of this Benefit.
Texas Residents: Please Read the Notice Pages for Texas Residents Carefully
If any prior certificate relating to the coverage set forth herein has been given to the Employee, such
certificate is void.

Form G.23000-Cert.-1




                                                         -ii-
        Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 5 of 125




For Texas Residents:                                         Para Residentes de Texas:
IMPORTANT NOTICE                                             AVISO IMPORTANTE
To obtain information or make a complaint:                   Para obtener información o para someter una
                                                             queja:

You may call MetLife’s toll-free telephone                   Usted puede llamar al numero de teléfono gratis
number for information or to make a                          de MetLife para información o para someter una
complaint at                                                 queja al

                1-800-638-5433                                               1-800-638-5433


You may contact the Texas Department of                      Puede comunicarse con el Departamento de
Insurance to obtain information on companies,                Seguros de Texas para obtener información
coverages, rights or complaints at                           acerca de compañías, coberturas, derechos o
                                                             quejas al


                1-800-252-3439                                               1-800-252-3439


You may write the Texas Department of                        Puede escribir al Departamento de Seguros de
Insurance                                                    Texas
P.O. Box 149104                                              P.O. Box 149104
Austin, TX 78714-9104                                        Austin, TX 78714-9104
Fax # 512 - 475-1771                                         Fax # 512 - 475-1771

Web: http://www.tdi.state.tx.us                              Web: http://www.tdi.state.tx.us

Email: ConsumerProtection@tdi.state.tx.us                    Email: ConsumerProtection@tdi.state.tx.us

PREMIUM OR CLAIM DISPUTES: Should you                        DISPUTAS SOBRE PRIMAS O RECLAMOS:
have a dispute concerning your premium or                    Si tiene una disputa concerniente a su prima o a
about a claim you should contact MetLife first. If           un reclamo, debe comunicarse con MetLife
the dispute is not resolved, you may contact the             primero. Si no se resuelve la disputa, puede
Texas Department of Insurance.                               entonces comunicarse con el departamento
                                                             (TDI).

ATTACH       THIS    NOTICE      TO     YOUR                 UNA ESTE AVISO A SU CERTIFICADO: Este
CERTIFICATE: This notice is for information                  aviso es solo para propósito de información y no
only and does not become a part or condition of              se convierte en parte o condición del documento
the attached document.                                       adjunto.




                                                     -iii-
        Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 6 of 125



NOTICE FOR RESIDENTS OF TEXAS

The Definition Of Dependent Is Modified For The Coverages Listed Below:
For Texas Residents (Life Benefits):

The term also includes Your grandchildren. The age limit for children and grandchildren will not be less
than 25, regardless of the child’s or grandchild’s student status or full-time employment status. In
addition, grandchildren must be able to be claimed by you as a dependent for Federal Income Tax
purposes at the time you applied for Insurance.




                                                  -iv-
        Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 7 of 125



For Texas Residents:

                                        IMPORTANT NOTICES

DEATH BENEFITS WILL BE REDUCED IF AN ACCELERATION-OF-LIFE-INSURANCE BENEFIT IS
PAID.

DISCLOSURE: The acceleration-of-life-insurance benefits offered under this certificate are
intended to qualify for favorable tax treatment under the Internal Revenue Code of 1986. If the
acceleration-of-life-insurance benefits qualify for such favorable tax treatment, the benefits will be
excludable from your income and not subject to federal taxation. Tax laws relating to acceleration-
of-life insurance benefits are complex. You are advised to consult with a qualified tax advisor
about circumstances under which you could receive acceleration-of-life-insurance benefits
excludable from income under the federal law.

DISCLOSURE: Receipt of acceleration-of-life-insurance benefits may affect your, your spouse’s or
your family’s eligibility for public assistance programs such as Medical Assistance (Medicaid), Aid
to Families with Dependent Children (AFDC), supplementary Social Security Income (SSI), and
drug assistance programs. You are advised to consult with a qualified tax advisor and with social
service agencies concerning how receipt of such payment will affect your, your spouse and your
family’s eligibility for public assistance.




                                                 -v-
Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 8 of 125



Arkansas residents please be advised of the following:

                             IMPORTANT NOTICE

IF YOU HAVE A QUESTION CONCERNING YOUR COVERAGE OR A CLAIM,
FIRST CONTACT YOUR GROUP EMPLOYER OR GROUP ACCOUNT
ADMINISTRATOR. IF, AFTER DOING SO, YOU STILL HAVE A CONCERN, YOU
MAY CALL METLIFE'S TOLL-FREE TELEPHONE NUMBER:

                                1-800-638-5433

IF YOU ARE STILL CONCERNED AFTER CONTACTING BOTH YOUR GROUP
EMPLOYER AND METLIFE, YOU SHOULD FEEL FREE TO CONTACT:

                   ARKANSAS INSURANCE DEPARTMENT
                      CONSUMER SERVICES DIVISION
                        1200 WEST THIRD STREET
                   LITTLE ROCK, ARKANSAS 72201-1904
                      (501) 371-2640 or (800) 852-5494




                                      -vi-
Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 9 of 125



California residents please be advised of the following:

                              IMPORTANT NOTICE

TO OBTAIN ADDITIONAL INFORMATION, OR TO MAKE A COMPLAINT,
CONTACT METLIFE AT:

               METROPOLITAN LIFE INSURANCE COMPANY
                         200 PARK AVENUE
                       NEW YORK, NY 10166
         ATTN: CORPORATE CONSUMER RELATIONS DEPARTMENT
                           1-800-638-5433

IF, AFTER CONTACTING METLIFE REGARDING A COMPLAINT, YOU FEEL
THAT A SATISFACTORY RESOLUTION HAS NOT BEEN REACHED, YOU MAY
FILE A COMPLAINT WITH THE CALIFORNIA INSURANCE DEPARTMENT AT:

                  CALIFORNIA DEPARTMENT OF INSURANCE
                         300 SOUTH SPRING STREET
                          LOS ANGELES, CA 90013
                      1-800-927-4357 (within California)
                      1-213-897-8921 (outside California)




                                       -vii-
Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 10 of 125



 Georgia residents please be advised of the following:

                              IMPORTANT NOTICE

 The laws of the state of Georgia prohibit insurers from unfairly discriminating
 against any person based upon his or her status as a victim of family violence.




                                      -viii-
Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 11 of 125



 Idaho residents please be advised of the following:

                              IMPORTANT NOTICE

 IF YOU HAVE A QUESTION CONCERNING YOUR COVERAGE OR A CLAIM,
 FIRST CONTACT YOUR GROUP EMPLOYER. IF, AFTER DOING SO, YOU STILL
 HAVE A CONCERN, YOU MAY CALL METLIFE'S TOLL-FREE TELEPHONE
 NUMBER:

                                 1-800-638-5433

 IF YOU ARE STILL CONCERNED AFTER CONTACTING BOTH YOUR GROUP
 EMPLOYER AND METLIFE, YOU SHOULD FEEL FREE TO CONTACT:

                     IDAHO DEPARTMENT OF INSURANCE
                              CONSUMER AFFAIRS
                     700 WEST STATE STREET, 3RD FLOOR
                                 PO BOX 83720
                            BOISE, IDAHO 83720-0043
                      1-800-721-3272 or www.DOI.Idaho.gov




                                       -ix-
        Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 12 of 125



                                NOTICE FOR RESIDENTS OF MINNESOTA


RIGHT TO CONTINUE LIFE BENEFITS (On Your Own Account) AND LIFE BENEFITS (On Account
                                  of Dependents)


A. When the RIGHT TO CONTINUE LIFE BENEFITS (On Your Own Account) AND LIFE BENEFITS
   (On Account of Dependents) is available.

   The right to continue these Benefits will be available to you when these Benefits would otherwise end
   because Active Work ends due to:

   1.   the voluntary or involuntary termination of your employment; or

   2.   your being Laid Off; or

   3.   your ceasing to be in an eligible class;

   except that this right will not be available:

        a.    if these Benefits end because This Plan ends; or

        b.    if your Dependents were not covered for LIFE BENEFITS (On Account of Dependents) for
              at least 60 days.

   "Laid Off" means that there is a reduction in hours to the point where you are no longer eligible for these
   Benefits under This Plan.

B. What Must Be Done to Continue LIFE BENEFITS (On Your Own Account) and LIFE BENEFITS
   (On Account of Dependents).

   In order to continue these Benefits, you must:

   1.   make a request to the Employer to continue these Benefits; and

   2.   make any payment which is required for the cost of the continued Benefits.

   For the first 18 months of continuation the amount of the premium you will be required to pay will not
   exceed the amount of premium required to be paid for active employees for such insurance (the amount
   that will be require includes any premium amounts previously paid by the employer as well as the
   employee). All premium payments must be made directly to us. You will be provided with payment
   instructions.

   The request and the first payment must be made within 60 days after the later of:

        a.    the date on which you received notice of the right to continue these Benefits; and

        b.    the date on which these Benefits would otherwise have ended.

   The notice will be sent to you by the Employer by first class certified mail to your last known address.

   If the conditions set forth in this Section B are complied with, these Benefits will continue to be in effect
   until the earliest of the dates set forth in Section C.

   If you continue insurance under this section, any reductions in insurance or increases in premiums
   that would have applied if you were Actively at Work will apply to the continued insurance.



                                                     -x-
        Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 13 of 125



   At the end of 18 months you may choose to continue the insurance under this section. If you choose
   to continue the insurance, we reserve the right to change premiums at that time, and may change
   premiums from time to time thereafter. All premium payments must be made directly to us. We will
   provide a schedule of the new premiums and payment instructions.

C. When LIFE BENEFITS (On Your Own Account) AND LIFE BENEFITS (On Account of
   Dependents) Ends.

   If continued, these Benefits will end on the earliest of:

   1.   the date This Plan ends; or

   2.   the date you become covered as an employee for similar types of benefits under any other group
        plan or program; or

   3.   if you do not make a payment which is required by the for the cost of these Benefits, the last day of
        the period for which a required payment was made; or

   4.   in the case of a Dependent, the date that person ceases to be a Dependent, as defined.

D. When the Right to Obtain a Personal Policy Is Available

   When a continuation under this section ends (except if it is ending because you have become
   covered as an employee under this plan), the right to obtain a personal policy from us will be
   available if the LIFE BENEFITS (On Your Own Account) or the LIFE BENEFITS (On Account of
   Dependents) end as set forth in items (1), (2), (3), or (4) of Section C, above.

   The conditions under which a personal policy may be obtained are set forth in RIGHT TO OBTAIN A
   PERSONAL POLICY OF LIFE INSURANCE ON YOUR OWN LIFE and RIGHT TO OBTAIN A
   PERSONAL POLICY OF LIFE INSURANCE ON THE LIFE OF A DEPENDENT. The personal policy
   will be on a form issued by us which provides the same or substantially similar benefits as those
   provided by these Benefits. Any limitation dealing with the right to apply during the Application Period or
   the amount of the policy will not apply in the event item (1) of Section C above occurs.




                                                     -xi-
       Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 14 of 125



                                      IMPORTANT NOTICE

                             NOTICE FOR RESIDENTS OF MONTANA

If a claim on your life or your Dependent's life becomes payable under this certificate, settlement
of the claim shall be made within 60 days of the date that we receive proof of death that is
satisfactory to us. The settlement shall include interest from the 30th day after we receive such
proof until settlement. Such interest shall be paid at the rate required by law in Montana.




                                               -xii-
      Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 15 of 125




                    Notice of Protection Provided by
         Utah Life and Health Insurance Guaranty Association
This notice provides a brief summary of the Utah Life and Health Insurance Guaranty
Association ("the Association") and the protection it provides for policyholders. This
safety net was created under Utah law, which determines who and what is covered and
the amounts of coverage.

The Association was established to provide protection in the unlikely event that your life,
health, or annuity insurance company becomes financially unable to meet its obligations
and is taken over by its insurance regulatory agency. If this should happen, the
Association will typically arrange to continue coverage and pay claims, in accordance
with Utah law, with funding from assessments paid by other insurance companies.

The basic protections provided by the Association are:
   • Life Insurance
      o $500,000 in death benefits
      o $200,000 in cash surrender or withdrawal values
   • Health Insurance
      o $500,000 in hospital, medical and surgical insurance benefits
      o $500,000 in long-term care insurance benefits
      o $500,000 in disability income insurance benefits
      o $500,000 in other types of health insurance benefits
   • Annuities
      o $250,000 in withdrawal and cash values

The maximum amount of protection for each individual, regardless of the number of
policies or contracts, is $500,000. Special rules may apply with regard to hospital,
medical and surgical insurance benefits.

Note: Certain policies and contracts may not be covered or fully covered. For
example, coverage does not extend to any portion of a policy or contract that the insurer
does not guarantee, such as certain investment additions to the account value of a
variable life insurance policy or a variable annuity contract. Coverage is conditioned on
residency in this state and there are substantial limitations and exclusions. For a
complete description of coverage, consult Utah Code, Title 3 lA, Chapter 28.

Insurance companies and agents are prohibited by Utah law to use the existence
of the Association or its coverage to encourage you to purchase insurance. When
selecting an insurance company, you should not rely on Association coverage. If
there is any inconsistency between Utah law and this notice, Utah law will
control.




GTY-NOTICE-UT-0710                          xiii
      Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 16 of 125



To learn more about the above protections, as well as protections relating to group
contracts or retirement plans, please visit the Association's website at www.utlifega.org
or contact:

Utah Life and Health Insurance Guaranty Assoc.        Utah Insurance Department
60 East South Temple, Suite 500                       3110 State Office Building
Salt Lake City UT 84111                               Salt Lake City UT 84114-6901
(801) 320-9955                                        (801) 538-3800

A written complaint about misuse of this Notice or the improper use of the existence of
the Association may be filed with the Utah Insurance Department at the above address.




GTY-NOTICE-UT-0710                         xiv
        Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 17 of 125



Virginia residents please be advised of the following:


                    IMPORTANT INFORMATION REGARDING YOUR INSURANCE

In the event you need to contact someone about this insurance for any reason please contact your agent.
If no agent was involved in the sale of this insurance, or if you have additional questions you may contact
the insurance company issuing this insurance at the following address and telephone number:

                                  Metropolitan Life Insurance Company
                                            200 Park Avenue
                                      New York, New York 10166
                            Attn: Corporate Consumer Relations Department

To phone in a claim related question, you may call Claims Customer Service at:

                                             1-800-638-5433

If you have been unable to contact or obtain satisfaction from the company or the agent, you may contact
the Virginia State Corporation Commission's Bureau of Insurance at:


                              The Office of the Managed Care Ombudsman
                                           Bureau of Insurance
                                              P.O. Box 1157
                                          Richmond, VA 23218

                                     1-877-310-6560 - toll-free
                                     1-804-371-9691 - locally
                                     www.scc.virginia.gov - web address
                                     ombudsman@scc.virginia.gov - email




                                                    xv
Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 18 of 125



 Wisconsin residents please be advised of the following:


 KEEP THIS NOTICE WITH YOUR INSURANCE PAPERS


 PROBLEMS WITH YOUR INSURANCE? - If you are having problems with your
 insurance company or agent, do not hesitate to contact the insurance company or
 agent to resolve your problem.


                       Metropolitan Life Insurance Company
                     Corporate Consumer Relations Department
                                 200 Park Avenue
                               New York, NY 10166
                                  1-800-638-5433


 You can also contact the OFFICE OF THE COMMISSIONER OF INSURANCE, a
 state agency which enforces Wisconsin's insurance laws, and file a complaint. You
 can contact the OFFICE OF THE COMMISSIONER OF INSURANCE by contacting:


                     Office of the Commissioner of Insurance
                              Complaints Department
                                   P.O. Box 7873
                             Madison, WI 53707-7873
            1-800-236-8517 outside of Madison or 266-0103 in Madison.




                                        xvi
           Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 19 of 125



                                                         TABLE OF CONTENTS
Section                                                                                                                                                Page


SCHEDULE OF BENEFITS (Also see SCHEDULE SUPPLEMENT) ............................................................. 1
SCHEDULE SUPPLEMENT .......................................................................................................................... 4
DEFINITIONS OF CERTAIN TERMS USED HEREIN ................................................................................... 5
ELIGIBILITY FOR BENEFITS ........................................................................................................................ 8
EFFECTIVE DATES OF PERSONAL BENEFITS.......................................................................................... 8
EFFECTIVE DATES OF DEPENDENT BENEFITS ....................................................................................... 8
LIFE BENEFITS (On Your Own Account) ...................................................................................................... 9
ACCELERATED BENEFITS (On Your Own Account).................................................................................... 9

RIGHT TO OBTAIN A PERSONAL POLICY OF LIFE INSURANCE ON YOUR OWN LIFE ........................ 11
LIFE BENEFITS (On Account of Dependents) ............................................................................................. 12
ACCELERATED BENEFITS (On Account Of Your Dependent Spouse) .................................................... 13
RIGHT TO OBTAIN A PERSONAL POLICY OF LIFE INSURANCE ON THE LIFE
OF A DEPENDENT ..................................................................................................................................... 15

BENEFICIARY............................................................................................................................................. 16
WHEN BENEFITS END............................................................................................................................... 17
NOTICES..................................................................................................................................................... 18




                                                                             xvii
        Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 20 of 125




                                     SCHEDULE OF BENEFITS
                                (Also see SCHEDULE SUPPLEMENT)


The following Benefits are provided subject to the provisions below.

BENEFITS (RETIREE ONLY)

RETIRED EMPLOYEE: PERSONAL LIFE BENEFITS:

Retiree Personal Life Benefits are provided subject to the provisions below.

For Retired Employees other than retired employees of General American:

1.   If you became an Employee prior to January 1, 1995 you must have 5 years or more of continuous
     service under the Employer’s plan prior to the date of retirement in order to continue your Life Benefits
     after retirement.

2.   If you became an Employee of the Employer on or after January 1, 1995 you must have 10 years or
     more of continuous service under the Employer’s plan prior to the date of retirement in order to continue
     your Life Benefits after retirement.

If you do not meet either criteria listed above your Life Benefits on and after retirement will end. If you do
meet either criterion listed above your Life Benefits will continue after retirement based on the criteria
listed below.

When you retire on or before Age 65:

If you were hired on or after January 1, 2004, your Life Benefits at retirement will reduce to $25,000 on
the date of your retirement and will remain at $25,000 thereafter.

If you were hired prior to January 1, 2004 and have a termination of employment with eligibility for MetLife
Choices, refer to the following chart:

     If you were hired prior to January 1, 1999 and were at least age 45 or had at least 20
                     years of Continuous Service as of December 31, 1998

If you met the “Rule of 60” and you had coverage of at least two times Pay throughout your
last 60 months immediately before you have a Termination of Employment, your coverage when
you terminate will be subject to an immediate 50% reduction (not to be reduced below $25,000).
After this 50% reduction, the coverage amount will not change again during your lifetime.

If you had coverage of one times pay only, during your last 60 months immediately before you have a
Termination of Employment, your coverage when you terminate will reduce by 50% to ½ of one times pay
with a minimum of $25,000 and will stay the same for the rest of your life.
If you had coverage of $50,000 only, throughout your last 60 months immediately before you have a
Termination of Employment, your coverage when you terminate will reduce by 50% to $25,000 and will
stay the same for the rest of your life.

If you had more than one Employer-paid group term life insurance level of coverage in effect during your
last 60 months immediately before you have a Termination of Employment, your coverage when you
terminate will be based on the level that will provide the least amount of coverage as determined by your
pay immediately prior to termination ($25,000 minimum).




                                                      1
         Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 21 of 125




     If you were hired prior to January 1, 1999 and were under age 45 and had less than 20
         years of Continuous Service as of December 31, 1998 or were hired on or after
                           January 1, 1999 but before January 1, 2004

If you met the “Rule of 60” and you had coverage of at least two times pay throughout your last 60
months immediately before you have a Termination of Employment, your coverage when you terminate
will reduce by 50% to one times pay at termination not to exceed $50,000 or be below $25,000. After this
50% reduction, the coverage amount will not change again during your lifetime.

If you had coverage of one times pay only, during your last 60 months immediately before you have a
Termination of Employment, your coverage when you terminate will reduce to 50% or ½ of one times pay
at termination with a maximum coverage of $50,000 and a minimum of $25,000 and will stay the same for
the rest of your life.

If you have coverage of $50,000 only, throughout your last 60 months immediately before you have a
Termination of Employment, your coverage when you terminate will reduce to $25,000 and will stay the
same for the rest of your life.

If you have more than one Company-Paid group term life insurance level of coverage in effect
during your last 60 months immediately before you have a Termination of Employment, your coverage
when you terminate will be based on the level that will provide the least amount of coverage as
determined by your pay immediately prior to termination. Such coverage will not exceed $50,000 and will
not be less than $25,000.


Employees who were hired on or after January 1, 1995 and who have Less than 10 Years of
Continuous Service

If you have less than 10 years of Continuous Service and are not eligible for retiree benefits when you
terminate your employment, you will not be eligible to continue your Employer paid Life Insurance
coverage following your termination. However, you may be eligible to convert your coverage to an
individual policy. See pages herein entitled RIGHT TO OBTAIN A PERSONAL POLICY OF LIFE
INSURANCE ON YOUR OWN LIFE.

When you retire after Age 65:

If you continue working past age 65 the amount of your coverage will not reduce until the date you
terminate your employment (and you are eligible to continue coverage under MetLife Choices). On that
date, the amount of your coverage will reduce to what it would have been if you had terminated your
employment (and you were eligible to continue coverage under MetLife Choices) upon attainment of age
65.

BENEFITS (DEPENDENTS ONLY)
You may continue Dependent Life Insurance into retirement if:

1.    your employment ended prior to January 1, 2001;
2.    you are receiving benefits under the Employer's long term disability plan; or
3.    your employment ended on or after January 1, 2001 and you met the Rule of 60.

If you do not meet either criteria listed above your Optional Dependent Life Benefits on and after
retirement will end. If you do meet either criterion listed above your Optional Dependent Life Benefits
may continue after retirement based on the options shown below.




                                                        2
           Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 22 of 125




RETIRED EMPLOYEE: OPTIONAL DEPENDENT LIFE BENEFITS

Spouse:

Your amount of retiree Spouse benefits will be based on the amount of such benefits in effect on the day prior
to the date of your retirement as shown in the following table:

                  Option                 Spouse Benefit in effect on the day                        Spouse Benefit in effect on and
                                         prior to the date of retirement                            after the date of your retirement

          Option 1                                         No Coverage                                                No Coverage
          Option 2                                           $10,000                                                   $10,000
          Option 3                                           $25,000                                                   $20,000
          Option 4                                           $50,000                                                   $40,000
          Option 5                                          $100,000                                                   $40,000

If you are covered for an amount of Spouse Dependent Life Benefits greater than $10,000, your Spouse Life
Benefits will reduce to $10,000 on the first day of the calendar year in which you reach age 66.

If you do not continue Dependent Life Benefits for your Spouse on the date of your retirement, you cannot
elect to cover your Spouse for Dependent Life Benefits after the date of your retirement.

See pages hereof entitled ACCELERATED BENEFITS (ON ACCOUNT OF YOUR DEPENDENT SPOUSE).

Child

All Employees who elect:

Option 1 ...............................................................................................................................No Coverage
Option 2 ...............................................................................................................................$5,000
Option 3 ...............................................................................................................................$10,000

If you continue Dependent Life Benefits for your Child(ren) on the date of your retirement, you may elect
to cover Child(ren) you acquire after the date of your retirement. See pages herein entitled EFFECTIVE
DATES OF DEPENDENT BENEFITS.

If you do not continue Dependent Life Benefits for your Child(ren) on the date of your retirement, you
cannot elect to cover your Child(ren) for Dependent Life Benefits after the date of your retirement.

                       CHANGES IN AMOUNTS OF OPTIONAL DEPENDENT LIFE BENEFITS

Increases

You cannot increase your Optional Dependent Life Benefits for your Spouse or your Child.

Decrease or Terminate

You may make a request to decrease or terminate your Optional Dependent Life Benefits for your Spouse
or your Child at any time.

Form G.23000-B




                                                                             3
        Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 23 of 125




                                      SCHEDULE SUPPLEMENT


A. Statements Made by You Which Relate to Insurability

   Any statement made by you will be deemed a representation and not a warranty.

   No such statement made by you which relates to insurability will be used:

   1.   in contesting the validity of the benefits with respect to which such statement was made; or
   2.   to reduce the benefits;

   unless the conditions listed in items (a) and (b) below have been met:

        a.   The statement must be contained in a written application which has been signed by you.
        b.   A copy of the application has been furnished to you or to your Beneficiary.

   No such statement made by you will be used at all after such benefits have been in force prior to the
   contest for a period of two years during the lifetime of the person to whom the statement applies.

B. Assignment

   The benefits with respect to the Life Benefits (On Your Own Account) under This Plan may be assigned
   as a gift. The benefits with respect to the Life Benefits (On Your Own Account) are also assignable by
   means of a viatical assignment. Any such assignment will transfer all right, title, interest and incidents of
   ownership, both present and future, in such benefits, including, but not limited to, the following:

   1.   The right to make any contributions required to keep the benefits in force under This Plan.
   2.   The privilege of obtaining an individual policy of life insurance.
   3.   The right to change the Beneficiary.

   No assignment will be binding on us nor on the Employer unless the following conditions are met:

   1. The assignment is in a form which is acceptable to us and to the Employer.
   2. The assignment is accepted, in writing, by us and by the Employer.
   3. The assignment is filed at our Home Office.

   We assume no obligation as to the validity or the sufficiency of any assignment; neither does the
   Employer.

C. Additional Provisions

   1.   The benefits under This Plan do not at any time provide paid-up insurance, or loan or cash values.
   2.   No agent has the authority:
        a.   to accept or to waive the required proof of a claim; nor
        b.   to extend the time within which a proof must be given to us.


Form G.23000-B1




                                                       4
          Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 24 of 125




                          DEFINITIONS OF CERTAIN TERMS USED HEREIN


"Continuous Service" means the number of completed years you have been employed with the Employer.
It is measured from your first date of employment and adjusted by periods when you are not employed by the
Employer or when you have transferred to certain part time arrangements such as part-time variable status.
Adjustments to your employment anniversary date depend on the circumstances involved, the periods of time
when you are not employed by the Employer and the Continuous Service you had before termination of
employment.

If you are disabled, you will receive Continuous Service while you are receiving short term disability benefits
and during the first six months you are receiving long term disability benefits, assuming your employment
status is still active.

"Covered Person" means an Employee or a Dependent on whose account benefits are in effect under This
Plan.

For residents of Texas, the Dependent definition with respect to child is modified as explained in
the Notice pages of this certificate; please consult the Notice.

"Dependent" means your spouse or your unmarried natural child except for:
1.   a person who is in the military or like forces of any country or of any subdivision of a country;
2.   an unborn or stillborn child; or
3.   a child who:
     a.   is 19 years of age or older and who is employed on a full-time basis; or
     b.   is 19 years of age or older and who is not a full-time student at an approved school, as determined
          by the Employer; or
     c.   is 23 years of age or older.
If a Dependent child is a Covered Person on the day before that child has reached the applicable age limit,
that child will continue to be a Dependent after the age limit as long as:
     a.   that child is and remains unable to work in self-sustaining employment because of:
          i.    physical handicap; or
          ii.   mental illness, developmental disability, or mental retardation, as defined in the Mental
                Hygiene Law of New York State; and
     b.   that child is and remains chiefly dependent upon you for support; and
     c.   that child is and remains a Dependent, as defined, except for the age limit; and
     d.   you give us proof, when we ask for it, that the child is and remains so unable to work and
          dependent upon you since the age limit. We will not ask for proof more than once a year. The proof
          must be satisfactory to us; and
     e.   you make any payment which is required by the Employer.

Subject to the same conditions which apply to a natural child, child also includes:
     a.   a child who is supported solely by you and permanently living in the home of which you are the
          head; and
     b.   a child who is legally adopted; and
     c.   a stepchild including the child of a Domestic Partner who lives in your home.



                                                         5
           Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 25 of 125



"Dependent Benefits" mean the benefits which are provided on account of a Dependent under This Plan.

"Doctor" means a person who is legally licensed to practice medicine. A licensed practitioner will be
considered a Doctor if:

1.   there is a law which applies to This Plan and that law requires that any service performed by such a
     practitioner must be considered for benefits on the same basis as if the service were performed by a
     Doctor; and

2.   the service performed by the practitioner is within the scope of his or her license.

Domestic Partner means each of two people, one of whom is an Employee of the Policyholder, who:

•    have registered as each other’s domestic partner, civil union partner or reciprocal beneficiary with a
     government agency where such registration is available; or
•    are of the same or opposite sex and have a mutually dependent relationship so that each has an
     insurable interest in the life of the other such that they are persons closely related by blood or by law,
     with a substantial interest engendered by love and affection; or in the case of other persons, have a
     lawful and substantial economic interest in the continued life, health or bodily safety of the person
     insured. Each person must be:

      1. 18 years of age or older;
      2. unmarried;
      3. the sole domestic partner of the other;
      4. financially dependent on the other and responsible for the other’s common welfare, basic living
         expenses and financial obligations to third parties;
      5. sharing a primary residence with the other, and
      6. unrelated to the other in a manner that would bar their marriage in the jurisdiction in which they
         reside.

     A Domestic Partner declaration attesting to the existence of an insurable interest in one another’s lives
     must be completed and Signed by the Employee.

"Employee" means an administrative employee compensated on the active payroll of the Employer to
perform services within the U.S. and who is (1) a regular full-time employee or (2) a regular part-time
employee scheduled to work 20 hours per week and whose regular annual service is 1,000 hours or
more; or

1.    an administrative employee as defined in the preceding sentence who is eligible to receive a portion
      of his or her compensation in the form of commissions; or

2.    a commissioned employee who is an Individual Business Financial Services Representative or an
      Individual Business Financial Services Sales Manager, including any commissioned employee who,
      at the invitation of the Employer, entered into an agreement with the Employer whereby such
      individual acknowledges his/her status as a full-time life insurance salesperson whose principal
      duties involve the sales of life insurance and/or annuity contracts for the Employer {a statutory
      employee within the meaning of Sections 3121(d)(3)(B) and 7701(a)(20) of the Code)}.

The term Employee does not include:

1. Any individual who has entered into an oral or written agreement with the Employer whereby such
   individual acknowledges his or her status as an independent contractor and that he or she is not
   entitled to participate in the Employer’s employee benefit plans, notwithstanding that such person is
   later determined by a court of competent jurisdiction or the Internal Revenue Service to be a common
   law employee for tax purposes.




                                                        6
       Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 26 of 125



2. Any individual who is performing services for the Employer under a leasing arrangement entered into
   between the Employer and some other person, notwithstanding the fact that he or she is later
   determined by a court of competent jurisdiction or the Internal Revenue Service to be a common law
   employee or a leased employee.

3. A commissioned employee who is covered or eligible for coverage under the New England Welfare
   Benefit Plan for the Field Force or the New England Welfare Benefit Premium Payment Plan for the
   Field Force.

4. Any individual who was employed in the career agency of GenAmerica Corporation, its subsidiaries
   and affiliates as of December 31, 2000.

5. An employee who is a nonresident alien who received no earned income from the Employer which
   constitutes income from sources within the United States (as defined by the IRS).

For the MetLife Optional Dependent Life Insurance Plan, the Employer will conclusively determine the
classification of Employees and the respective definitions.

"Employer" means Metropolitan Life Insurance Company; MetLife Group, Inc.; Metropolitan Property and
Casualty Insurance Company; MetLife Bank, National Association; MetLife Insurance Company of
Connecticut; and SafeGuard Health Plans, Inc. in the capacity of Employer, each with respect to its own
Employees.

"Personal Benefits" mean the benefits which are provided on account of an Employee under This Plan.

"Qualifying Events" means a change in your family or group coverage status which would affect your
Benefits under This Plan due to birth, adoption or placement for adoption of a dependent child.

“MetLife Choices” is the program that provides health and welfare benefits to certain eligible former
MetLife Employees who retired or were terminated under a Bridge Arrangement, on or after January 2,
1991, and their Eligible Dependents. MetLife Choices also provides benefits for eligible former
Employees, who have received Long-Term Disability benefits for two full calendar years under MetLife
Options, and their Eligible Dependents.

                        Age                               Years of Service
                    55 to 57-1/2                                 15
                         58                                      14
                         59                                      12
                    60 and over                                  10
        Age and service are computed in years and months. An adjustment to the
        years of service requirement will be made for intermediate ages.

"Retired Employee" means an Employee who retires with eligibility for MetLife Choices.

"Rule of 60" means, as of December 31, 2001, you had at least 5 years of Continuous Service as an
Employee of the Employer and your age plus your years of Continuous Service as an Employee of the
Employer equals 60 or more.

"Spouse" means your lawful spouse. The term also includes your Domestic Partner.

"Termination of Employment" means the cessation of employment with the Employer, whether voluntarily
or involuntarily, for reasons other than Disability or death.

"This Plan" means the Group Policy which is issued by us to provide Personal Benefits and Dependent
Benefits.



                                                   7
        Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 27 of 125



"We", "us" and "our" mean Metropolitan.

"You" and "your" mean the Employee who is a Covered Person for Personal Benefits. They do not include
a Dependent of the Employee.


Form G.23000-A


                                      ELIGIBILITY FOR BENEFITS


Personal Benefits Eligibility Date

If you are an Employee on January 1, 2010, that is your Personal Benefits Eligibility Date.

If you become an Employee after January 1, 2010, your Personal Benefits Eligibility Date is the date you
become an Employee of the Employer.

Dependent Benefits Eligibility Date

Your Dependent Benefits Eligibility Date is your Personal Benefits Eligibility Date.


Form G.23000-C


                           EFFECTIVE DATES OF PERSONAL BENEFITS


Your Personal Benefits will become effective on your Personal Benefits Eligibility Date.

Form G.23000-D1


                          EFFECTIVE DATES OF DEPENDENT BENEFITS


A.   Effective Date

     If you elect to continue your Dependent Benefits on an after the date of your retirement, your Dependent
     Benefits will become effective on the first day of the month following the date you retire.

B.   Qualifying Event

     If you are covered for Dependent Benefits for your Child(ren) and acquire a new Dependent Child after
     the date of your retirement, you may make a request for Dependent Benefits for that Child, within
     thirty-one days of a Qualifying Event, your Dependent Benefits for that Child will become effective on the
     latest of:

     1. the date of the Qualifying Event;
     2. the date of your request;

     provided that the change in coverage is consistent with your new family status.

Form G.23000-D2


                                                        8
        Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 28 of 125




                                             LIFE BENEFITS
                                         (On Your Own Account)


A. Coverage

   If you die while you are covered for Life Benefits, we will pay to the Beneficiary the amount of Life
   Benefits that is in effect on your life on the date of your death.

B. Optional Types of Payment

   Payment of any amount of Life Benefits may be made in installments. Details on the payment options
   may be obtained from the Employer.


Form G.23000-1


                                       ACCELERATED BENEFITS
                                        (On Your Own Account)


A. Definitions

   "Meet the Requirements" means that as a result of sickness or injury:

   1.   your life span is drastically limited; and
   2.   you are not expected to recover and in fact you are expected to die within 12 months.

   These must be certified by a Doctor and accepted by us.

B. Coverage

   We will pay Accelerated Benefits to you if:

   1.   you apply for Accelerated Benefits while your Life Benefits are in effect; and
   2.   you Meet the Requirements while you are covered for Life Benefits; and
   3.   you request payment of Accelerated Benefits while your Life Benefits are in effect; and
   4.   you have not assigned your Life Benefits (see Assignment provision under SCHEDULE
        SUPPLEMENT); and
   5.   we have not been notified that all or a portion of your Life Benefits are to be paid to your former
        spouse as part of a divorce agreement.

   Accelerated Benefits are payable only once.

   Payment of Accelerated Benefits will reduce your Life Benefits and the amount available for you to
   convert to a personal policy of life insurance under RIGHT TO OBTAIN A PERSONAL POLICY OF LIFE
   INSURANCE ON YOUR OWN LIFE.




                                                     9
        Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 29 of 125



C. Proof

   Accelerated Benefits will be payable when we receive proof that you Meet the Requirements.

   Proof must be given to us. The proof must be in a form that is satisfactory to us. We have no duty to ask
   for any proof. Any delay in submitting proof will not cause a claim to be denied so long as the proof is
   given as soon as reasonably possible.

   At the time that such proof is given, we may have you examined by Doctors of our choice, at our
   expense.

D. Amount

   The amount of Accelerated Benefits payable is:

   1.   up to 80% of your Life Benefits shown in the SCHEDULE OF BENEFITS; and
   2.   determined as of the date we accept certification that you Meet the Requirements; and
   3.   no more than $500,000.
   4.   no less than 25% of the amount of your Life Benefits.

   If your Life Benefits are scheduled to reduce within six months of such certification date, we will, for the
   purpose of determining the amount of Accelerated Benefits, deem the amount of your Life Benefits to
   have already been reduced on such certification date.

   After payment of the Accelerated Benefits, the amount of your Life Benefits will be:

   1.   the amount of Life Benefits actually in effect on the certification date; less
   2.   the amount of Accelerated Benefits requested.

   When the scheduled reduction date occurs, the amount of your Life Benefits will be reduced. The
   amount of such reduction will be determined by applying the percentage in accordance with the
   provisions of This Plan to the amount of your Life Benefits actually in effect on the certification date.

   After such scheduled reduction, the amount of your Life Benefits will be the amount of your Life Benefits
   actually in effect on the certification date:

                                                REDUCED BY
                                the amount of such scheduled reduction; and
                                                    MINUS
                               the amount of Accelerated Benefits requested.

   Accelerated Benefits will be payable if you are living when payment is made.

   You may be entitled to apply for a personal policy of Life Insurance up to the amount of such scheduled
   reduction under RIGHT TO OBTAIN A PERSONAL POLICY OF LIFE INSURANCE ON YOUR OWN
   LIFE.

   For Texas Residents: Upon receipt of your claim form we will send you a Preadjudication letter
   containing specific information on the payment you requested. Such information will include the
   amount of payment which will be made to you and the amount of death benefit remaining after
   payment of the Accelerated Benefit.




                                                      10
        Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 30 of 125



E. Exclusions

    Accelerated Benefits will not be payable if the amount of your Life Benefits is less than $10,000.


Form G.23000-36-4


                            RIGHT TO OBTAIN A PERSONAL POLICY
                            OF LIFE INSURANCE ON YOUR OWN LIFE


A. Application

   We will issue a personal policy of life insurance without disability or accidental death benefits to you if
   you apply for it in writing during the Application Period. The Application Period is the 31 day period after:

   1.   the date your Life Benefits end because your employment ends or because you are no longer in a
        class which remains eligible for Life Benefits; or
   2.   the date your Life Benefits end because This Plan ends; or
   3.   the date This Plan is changed to end the Life Benefits for your class; or

   4.   the date the amount of your Life Benefits is reduced:
        a.   on or after your sixtieth birthday; or
        b.   because you are no longer in a class which remains eligible for Life Benefits; or
        c.   because This Plan is changed to reduce the Life Benefits for your class.
        However, in the event you do not apply during an Application Period available to you, you will not be
        able to apply for that amount during a later Application Period, if any, which might be available to
        you.
        However, this item (4) will not apply to the amount of reduction of your Life Benefits because of
        payment of Accelerated Benefits.

   For New Hampshire residents. If you are not given notice, in writing, of the Right To Obtain A
   Personal Policy of Life Insurance On Your Own Life at least 15 days before the end of the Application
   Period, you will have additional time in which to apply. You will then have 15 days from the date you
   are given the notice in which to apply.

   If you are not given notice, in writing, of the Right To Obtain A Personal Policy Of Life Insurance On Your
   Own Life within 15 days before or after the first day of the Application Period, you will have additional
   time in which to apply. If such notice is given more than 15 days but less than 90 days after the first day
   of the Application Period, you will then have 45 days from the date you are given the notice in which to
   apply. If such notice is not given within 90 days after the first day of the Application Period, the time in
   which you may exercise this right will expire at the end of such 90 days.

   Proof that you are insurable is not required by us.

B. Conditions

   The personal policy will be issued to you subject to these conditions:

   1.   it will be on one of the forms then usually issued by us, and, at your option, may be preceded by a
        one year term policy; and
   2.   it will not take effect until after the Application Period ends; and


                                                       11
         Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 31 of 125



    3.   the premium for the policy will be based on:
         a.   the class of risk to which you belong; and
         b.   your age on the effective date of the policy; and
         c.   the form and amount of the policy; and
    4.   if item A(1) applies to you, the amount of the policy will not be more than the amount of your Life
         Benefits on the date the Life Benefits end; and
    5.   if items A(2) or A(3) apply to you, the amount of the policy will not be more than the amount of your
         Life Benefits on the date the Life Benefits end, less any amount of life insurance for which you may
         be eligible under any group policy which takes effect within 45 days after your Life Benefits end.
    6.   if item A(4) applies to you, the amount of any policy issued, as a result of any reduction, will not be
         more than the amount of the reduction.

C. If You Die During the Application Period

    If you die during the Application Period, we will pay a death benefit to the Beneficiary. The amount of the
    death benefit will be the highest amount of life insurance pursuant to item B(4) or B(5) or B(6) for which a
    personal policy could have been issued. This death benefit will be paid even if you did not apply for a
    personal policy.

Form G.23000-1A


                                            LIFE BENEFITS
                                      (On Account of Dependents)


A. Coverage

    If a Dependent dies while Life Benefits are in effect for that Dependent, we will pay the amount of Life
    Benefits that is in effect for that Dependent on the date of that Dependent's death.

B. Payment of Benefits

    The benefits will be paid to you if you survive the Dependent. The benefits will be paid to your estate if:

    1.   that Dependent dies at the same time your death occurs; or
    2.   that Dependent dies within 24 hours of your death.

    In any other instance the benefits will be paid to the Dependent's estate; or we may instead pay all or
    part of the benefits to one or more of the following persons who are related to that Dependent and who
    survive that Dependent:

         a. parent;      c. brother and sister.
         b. child;

    Any payment will discharge our liability for the amount so paid.

C. Optional Types of Payment

    Payment of any amount of Life Benefits may be made in installments instead of one sum. Details on the
    payment options may be obtained from the Employer.

Form G.23000-7C

                                                        12
        Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 32 of 125




                                  ACCELERATED BENEFITS
                            (On Account Of Your Dependent Spouse)


A. Definitions

   "Meets the Requirements" means that as a result of sickness or injury:

   1.   your Dependent spouse's life span is drastically limited; and

   2.   your Dependent spouse is not expected to recover and in fact is expected to die within 12 months.

   These must be certified by a Doctor and accepted by us.

B. Coverage

   We will pay Accelerated Benefits to you if:

   1.   you apply for Accelerated Benefits while LIFE BENEFITS (On Account of Dependents) on account
        of your spouse are in effect; and

   2.   your Dependent spouse Meets the Requirements while you are covered for LIFE BENEFITS (On
        Account of Dependents) on account of your spouse; and

   3.   you request payment of Accelerated Benefits while LIFE BENEFITS (On Account of Dependents)
        on account of your spouse are in effect; and

   4.   you have not assigned your Life Benefits on account of Dependents (see Assignment provision
        under SCHEDULE SUPPLEMENT).

   Accelerated Benefits are payable only once.

   Payment of Accelerated Benefits will reduce the amount of LIFE BENEFITS (On Account of
   Dependents) on account of your spouse and the amount available for your Dependent spouse to convert
   to a personal policy of life insurance under RIGHT TO OBTAIN A PERSONAL POLICY OF LIFE
   INSURANCE ON THE LIFE OF A DEPENDENT.

C. Proof

   Accelerated Benefits will be payable when we receive proof that your Dependent spouse Meets the
   Requirements.

   Proof must be given to us. The proof must be in a form that is satisfactory to us. We have no duty to ask
   for any proof. Any delay in submitting proof will not cause a claim to be denied so long as the proof is
   given as soon as reasonably possible.

   At the time that such proof is given, we may have your Dependent spouse examined by Doctors of our
   choice, at our expense.

D. Amount

   The amount of Accelerated Benefits payable is:

   1.   up to 80% of the LIFE BENEFITS (On Account of Dependents) on account of your spouse shown in
        the SCHEDULE OF BENEFITS; and

                                                    13
        Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 33 of 125




   2.   determined as of the date we accept certification that your Dependent spouse Meets the
        Requirements; and

   3.   no more than $500,000.

   4.   no less than 25% of the amount of Life Benefits (On Account of Dependents) on account of your
        spouse.

   If the LIFE BENEFITS (On Account of Dependents) on account of your spouse are scheduled to reduce
   within six months of such certification date, we will, for the purpose of determining the amount of
   Accelerated Benefits, deem the amount of the LIFE BENEFITS (On Account of Dependents) on account
   of your spouse to have already been reduced on such certification date.

   After payment of the Accelerated Benefits, the amount of the LIFE BENEFITS (On Account of
   Dependents) on account of your spouse will be:

   1.   the amount of LIFE BENEFITS (On Account of Dependents) on account of your spouse actually in
        effect on the certification date; less

   2.   the amount of Accelerated Benefits requested.

   When the scheduled reduction date occurs, the amount of LIFE BENEFITS (On Account of Dependents)
   on account of your spouse will be reduced. The amount of such reduction will be determined by applying
   the percentage in accordance with the provisions of This Plan to the amount of the LIFE BENEFITS (On
   Account of Dependents) on account of your spouse actually in effect on the certification date.

   After such scheduled reduction, the amount of the LIFE BENEFITS (On Account of Dependents) on
   account of your spouse will be the amount of the LIFE BENEFITS (On Account of Dependents) on
   account of your spouse actually in effect on the certification date:

                                             REDUCED BY

                              the amount of such scheduled reduction; and

                                                 MINUS

                             the amount of Accelerated Benefits requested.

   Your Dependent spouse may be entitled to apply for a personal policy of life insurance up to the amount
   of such scheduled reduction under RIGHT TO OBTAIN A PERSONAL POLICY OF LIFE INSURANCE
   ON THE LIFE OF A DEPENDENT.

   Accelerated Benefits will be payable if you are living when payment is made.

   For Texas Residents: Upon receipt of your claim form we will send you a Preadjudication letter
   containing specific information on the payment you requested. Such information will include the
   amount of payment which will be made and the amount of Dependent Life Benefit remaining after
   payment of the Accelerated Benefit.

E. Exclusions

   Accelerated Benefits will not be payable if the amount of LIFE BENEFITS (On Account of
   Dependents) on account of your spouse is less than $10,000.


Form G.23000-36A-4


                                                   14
        Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 34 of 125




                             RIGHT TO OBTAIN A PERSONAL POLICY
                                OF LIFE INSURANCE ON THE LIFE
                                       OF A DEPENDENT


A. Application

   We will issue a personal policy of life insurance without disability or accidental death benefits to a
   Dependent if that Dependent applies for it in writing during the Application Period. The Application Period
   is the 31 day period after the date the Life Benefits on that Dependent end because:

   1.   your employment ends or you are no longer in a class which remains eligible for Dependent Life
        Benefits; or

   2.   This Plan ends; or

   3.   This Plan is changed to end the Dependent Life Benefits for your class; or

   4.   you die; or

   5.   the Dependent no longer qualifies as a Dependent as defined in DEFINITIONS OF CERTAIN
        TERMS USED HEREIN; or

   6.   the amount of Dependent Life Benefits is reduced:

        a.   on or after your sixtieth birthday; or

        b.   because you are no longer in a class which remains eligible for Dependent Life Benefits; or

        c.   because This Plan is changed to reduce the Dependent Life Benefits for your class.

        However, in the event the Dependent does not apply during an Application Period available to the
        Dependent, he or she will not be able to apply for that amount during a later Application Period, if
        any, which may be available to that Dependent.

        However, this item 6 will not apply to the amount of reduction of the Dependent Life Benefits
        because of payment of Accelerated Benefits.

   If the Dependent is not given notice, in writing, of the Right To Obtain A Personal Policy Of Life
   Insurance On The Life Of A Dependent within 15 days before or after the first day of the Application
   Period, that Dependent will have additional time in which to apply. If such notice is given more than 15
   days but less than 90 days after the first day of the Application Period, the Dependent will then have 45
   days from the date the Dependent is given the notice in which to apply. If such notice is not given within
   90 days after the first day of the Application Period, the time in which the Dependent may exercise this
   right will expire at the end of such 90 days.

   For New Hampshire residents. If the Dependent is not given notice, in writing, of the Right To Obtain
   A Personal Policy of Life Insurance On The Life of A Dependent at least 15 days before the end of
   the Application Period, that Dependent will have additional time in which to apply. The Dependent will
   then have 15 days from the date the Dependent is given the notice in which to apply.

   Proof that the Dependent is insurable is not required by us.




                                                      15
         Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 35 of 125



B. Conditions

    The personal policy will be issued to the Dependent subject to these conditions:

    1.   it will be on one of the forms then usually issued by us and, at the Dependent's option, may be
         preceded by a one year term policy; and

    2.   it will not take effect until after the Application Period ends; and

    3.   the premium for the policy will be based on:

         a.   the class of risk to which the Dependent belongs; and

         b.   the Dependent's age on the effective date of the policy; and

         c.   the form and the amount of the policy; and

    4.   if items A(2) or A(3) apply to the Dependent, the amount of the policy will not be more than the
         amount of Life Benefits on that Dependent on the date the Life Benefits end, less any amount of life
         insurance on the life of that Dependent for which you or the Dependent may be eligible under any
         group policy which takes effect within 45 days after the Life Benefits on that Dependent end; and

    5.   if item A(6) applies to the Dependent, the amount of any policy issued, as a result of any reduction,
         will not be more than the amount of the reduction; and

    6.   if an item in paragraph A, other than item A(2) or A(3) or A(6), applies to the Dependent, the amount
         of the policy will not be more than the amount of Life Benefits on that Dependent on the date the
         Life Benefits end.

C. If the Dependent Dies During the Application Period

    If the Dependent dies during the Application Period, we will pay a death benefit. The payment of the
    death benefit will be in the same manner as if the Life Benefits on that Dependent had been in effect on
    the date of that Dependent's death. The amount of the death benefit will be the highest amount of life
    insurance, pursuant to item B(4) or B(5) or B(6) for which a personal policy could have been issued. This
    death benefit will be paid even if the Dependent did not apply for a personal policy.


Form G.23000-7A


                                                BENEFICIARY


A. Your Beneficiary

    The "Beneficiary" is the person or persons you choose to receive any benefit payable because of your
    death.

    You make your choice in writing on a form approved by us. This form must be filed with the records for
    This Plan.

    You may change the Beneficiary at any time by filing a new form with the Employer. You do not need the
    consent of the Beneficiary to make a change. When the Employer receives a form changing the
    Beneficiary, the change will take effect as of the date you signed it. The change of Beneficiary will take
    effect even if you are not alive when it is received.



                                                        16
         Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 36 of 125



    A change of Beneficiary will not apply to any payment made by us prior to the date the form was
    received by the Employer.

    Your choice of a Beneficiary for a personal policy issued under RIGHT TO OBTAIN A PERSONAL
    POLICY OF LIFE INSURANCE ON YOUR OWN LIFE will be effective for This Plan.

B. More Than One Beneficiary

    If, when you die, more than one person is your Beneficiary, they will share in the benefits equally, unless
    you have chosen otherwise.

C. Death of a Beneficiary

    A person's rights as a Beneficiary end if:

    1.   that person dies before your death occurs; or
    2.   that person dies at the same time your death occurs; or
    3.   that person dies within 24 hours of your death.

    The share for that person will be divided among the surviving persons you have named as Beneficiary,
    unless you have chosen otherwise.

D. No Beneficiary at Your Death

    If there is no Beneficiary at your death for any amount of benefits payable because of your death, that
    amount will be divided and paid in equal shares to each member of the first class in the order listed
    below in which there is a person who is related to you and who survives you:

    1.    Spouse, Civil Union Partner or Domestic Partner;

    2.    child;

    3.    parent;

    4.    brother and sister.

    If there is no surviving relative in any class, that amount will be payable to your estate.

    Any payment will discharge our liability for the amount so paid.


Form G.23000-G


                                          WHEN BENEFITS END


A. If This Plan ends in whole or in part, your benefits which are affected will end.
B. Your Dependent Life Benefits will end on the earliest of:

    1.    the date that the Dependent ceases to be your Dependent; or
    2.   the date of your death.




                                                       17
        Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 37 of 125



C. If a Covered Person does not make a payment which is required by the Employer to the cost of any
   benefits, those benefits will end; they will end on the last day of the period for which a payment required
   by the Employer was made.

The end of any type of benefits on account of a Covered Person will not affect a claim which is incurred
before those benefits ended.


Form G.23000-F


                                                 NOTICES


This certificate is of value to you. It should be kept in a safe place. Your Beneficiary should know where the
certificate is kept.

As soon as your benefits end, you should consult your Employer to find out what rights, if any, you may have
to continue your protection.

If you or your Dependents had coverage under a prior plan of benefits, please consult your Employer to
determine if there are any additional provisions which affect your benefits under This Plan.

Our Home Office is located at 200 Park Avenue, New York, New York 10166.


Form G.23000-E




                                                     18
  Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 38 of 125




THIS IS THE END OF THE CERTIFICATE. THE FOLLOWING IS ADDITIONAL INFORMATION.
        Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 39 of 125




                            DISCLOSURE STATEMENT - (NEW YORK)


                             METROPOLITAN LIFE INSURANCE COMPANY

                                     Required Disclosure Statement


The insurance evidenced by this certificate provides life insurance only. It does NOT provide basic hospital,
basic medical or major medical insurance as defined by the New York State Insurance Department.
Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 40 of 125




         EXHIBIT "B"
              Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 41 of 125


                       COMPANY- PAID GROUP TERM LIFE INSURANCE
                                            Summary Plan Description (SPD)



 Capitalized terms throughout the text are defined or explained in more detail in the
KEY TERMS section of this Summary Plan Description (SPD) or in the section of this
                    SPD where the capitalized term first appears.

TABLE OF CONTENTS

INTRODUCTION .............................................................................................................. 3

ELIGIBILITY AND ENROLLMENT ................................................................................. 4
Eligibility for You ............................................................................................................... 4
When Coverage Begins .................................................................................................... 4
Company-Paid Life Insurance Coverage Levels............................................................... 5
Reminders ........................................................................................................................ 6
Changing Your Coverage ................................................................................................. 6
Choosing a Beneficiary ..................................................................................................... 7
How Benefits Are Paid...................................................................................................... 8
Imputed Income ................................................................................................................ 8
When Coverage Ends ...................................................................................................... 8
If You Die .......................................................................................................................... 8

HOW THE PLAN WORKS ............................................................................................... 9
Amount of Coverage – LTD-Status Participant ................................................................. 9
Amount of Coverage – Eligible Former Employees .......................................................... 9
Cost of Coverage.............................................................................................................. 9
Company-Paid Life Insurance Reduction Formula ......................................................... 10
Eligible Former Employees who had a Termination of Employment with
    Eligibility for MetLife Choices at or before Age 65 .................................................... 11
    A. Hire date prior to 1/1/04 and Termination date prior to 1/1/01 ............................. 11
    B. Hire date prior to 1/1/04 and Termination date 1/1/01 through 12/31/03 ............. 17
    C. Hire date prior to 1/1/04 and Termination date 1/1/04 through 12/31/09 ............. 22
    D. Hire date prior to 1/1/04 and Termination date on or after 1/1/10 ........................ 29
    E. Hire date on or after 1/1/04 and Termination date on or after 1/1/04 ................... 30
If You Are an Eligible Former Employee and Worked Past Age 65 ................................ 30
Conversion of Reduction Amounts ................................................................................. 30
Accelerated Benefit Option ............................................................................................. 31

OTHER PROVISIONS .................................................................................................... 32
Assignment of Benefits ................................................................................................... 32
How to Claim a Benefit ................................................................................................... 32
If Your Claim is Denied .................................................................................................. 33
Claims Involving Eligibility or Interpretation of Plan Terms Prior to the
     Covered Individual’s Death ..................................................................................... 34
If Your Eligibility/Plan Interpretation Claim is Denied ..................................................... 34

                                                                   Page 1
                                  Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
             Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 42 of 125


All Other Claims ............................................................................................................. 35
Special Rules for Certain GenAmerica and New England Financial
     Eligible Former Employees ...................................................................................... 35

CONVERSION .............................................................................................................. 37

KEY TERMS................................................................................................................... 39

ABOUT THIS DESCRIPTION ....................................................................................... 44
Purpose .......................................................................................................................... 44
Statement of the Company’s Rights ............................................................................... 45

ADMINISTRATIVE DETAILS ABOUT THE PLAN ....................................................... 46
Plan Administrator and Agent for Legal Process ............................................................ 46
Plan Year ........................................................................................................................ 46
Employer Identification Number and Plan Sponsor ........................................................ 46
Plan Name and Number ................................................................................................. 46
Type of Plan and Funding .............................................................................................. 46

STATEMENT OF EMPLOYEE RIGHTS UNDER ERISA ............................................... 47
Receive Information about Your Plan and Benefits ........................................................ 47
Prudent Action by Plan Fiduciaries ................................................................................. 47
Enforcing Your Rights ..................................................................................................... 48
Assistance with Your Questions ..................................................................................... 48




                                                                 Page 2
                                 Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
         Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 43 of 125


INTRODUCTION

MetLife Choices is a program that provides certain health and welfare benefits to Eligible
Former Employees.

This description is the Summary Plan Description (SPD) for your life insurance coverage
provided through the MetLife Choices (MLC) Plan effective as of January 1, 2012.

The purpose of this material is to explain how MetLife Choices life insurance coverage works.
You are responsible for using this SPD and other resources provided to you to understand
your coverage.

The MetLife Company-Paid Group Term Life Insurance Plan (Company-Paid Life Insurance)
is designed to help provide financial protection for Eligible Former Employees in the event of
death. See the “Key Terms” section of this SPD for a definition of “Eligible Former Employee”.
You must choose some coverage on yourself.

Here is an overview of how the coverage works:
  The amount of coverage available to you as an Eligible Former Employee depends on a
  number of factors, including your hire date and date of Termination of Employment.
  Your coverage amount will be subject to reduction at or after Termination of Employment.
  If you were hired as an Employee prior to January 1, 2004, the options available to you
  depend upon the options you chose during your last 60 months under MetLife Options and
  your annual Pay immediately prior to your Termination Date. Subject to certain rules, you
  may be able to decrease your option once a year during annual enrollment. For a
  definition of “Pay”, please refer to the “Key Terms” section in this SPD.
  If you were hired as an Employee on or after January 1, 2004, your coverage will be a flat
  $25,000 upon your Termination of Employment and will remain the same for your lifetime.
  All Eligible Former Employees who were hired prior to January 1, 2004 and who had a
  Termination of Employment on or after January 1, 2004, will be eligible for at least $25,000
  of coverage.
  If you had a Termination of Employment prior to January 1, 2001 under the New England
  Financial or GenAmerica retirement plans, in accordance with the provisions of those
  retirement plans, the amount of your life insurance is determined according to the plan you
  were covered under at the time of your Termination of Employment.
  If you are a recipient of long term disability benefits under the MetLife Option and Choices
  Plan (“LTD-Status Participant”) you are eligible to participate following receipt of long term
  disability benefits for at least two full calendar years if you have not had a termination of
  employment. If you participate in MetLife Choices as an LTD-Status Participant, you may
  remain in MetLife Choices as long as you continue to meet the rules for eligibility as an
  LTD-Status Participant, prior to receiving a termination of employment. Your Company-
  Paid Life Insurance will be the amount you had in effect immediately before you became
  disabled. You cannot change your coverage level while on LTD.
  In the event of your death, payment is made to your surviving beneficiary of record.
  MetLife pays the full cost of your Company-Paid Life Insurance.
  For MetLife Bank Associates the plan will pay up to a maximum Company-Paid Life death
  benefit of $1,000,000.


                                                     Page 3
                       Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
         Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 44 of 125


ELIGIBILITY AND ENROLLMENT

Eligibility for You
If you are an Eligible Former Employee as defined in the “Key Terms” section of this SPD,
you are eligible for life insurance coverage on yourself under MetLife Choices if:
    You completed at least 10 years (5 years for employees hired prior to January 1, 1995) of
    Continuous Coverage, or
    You began receiving Long Term Disability (LTD) payments on or after January 2, 1991,
    you have been receiving LTD benefits under the MetLife Options Plan for at least two full
    consecutive calendar years and you are continuing to receive LTD benefits and have not
    had a Termination of Employment. (For example, to be eligible for MetLife Choices for
    January 1, 2012 you began receiving LTD payments no later than December 31, 2009).

You are eligible for MetLife Choices coverage on the first of the month following your
Termination of Employment, or if you are a disabled Eligible Former Employee, on the first
day of the year following receipt of long-term disability benefits under the MetLife Options
Plan for two full calendar years if you have not had a Termination of Employment.

When Coverage Begins
At the time you have a Termination of Employment from the Company, and if you are an
“Eligible Former Employee” eligible for coverage under MetLife Choices:
   Your MetLife Options Company-Paid Life Insurance coverage continues at the same level
   as while you were an Active employee through the end of the month following your
   Termination of Employment.
   Your MetLife Choices Company-paid Life Insurance coverage will begin on the first of the
   month following your Termination of Employment, subject to the reduction rules described
   in this SPD.

If you participate in MetLife Choices as an LTD-Status Participant, prior to receiving a
Termination of Employment:
    Your MetLife Options Company-Paid Life Insurance coverage continues at the same level
    as while you were an Active employee through the end of the year in which you have been
    receiving long-term disability benefits for a continuous period of two calendar years.
    Your MetLife Choices Company-paid Life Insurance coverage will begin on the January 1
    following the end of the year in which you have been receiving long-term disability benefits
    for a continuous period of two calendar years.




                                                     Page 4
                       Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
         Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 45 of 125


Company-Paid Life Insurance Coverage Levels


This section does not apply to you if you retired or were on Long Term Disability as of
December 31, 2000 under the GenAmerica or New England Financial plan.


A. If you are an Eligible Former Employee and your hire date is prior to January 1, 2004, the
   Plan offers the following three levels of coverage:

Level 1: $50,000
Level 1, the $50,000 level, will be available to you only if the amount of coverage available to
you under Level 2 and/or 3 is greater than $50,000. If the value of Level 2 or 3 falls below
$50,000, you cannot select Level 1. Level 1 is normally chosen to avoid imputed income as
described in this SPD.

This amount may be subject to reduction. If, in accordance with the reduction rules specified
in this SPD, your original amount of insurance would reduce to less than $50,000, then the
$50,000 under this Level 1 will reduce to that lower amount accordingly.

Level 2: One times Pay
If, while you were an active employee, you had elected the 1 X Pay Level at any time during
the 60 months prior to your Termination of Employment, the highest coverage Level you can
elect is Level 2 (1 X Pay).

If the 1 X Pay amount is less than $50,000, the 1 X Pay amount (Level 2) will be the only
choice available to you. However, if the 1 X Pay amount is greater than $50,000, both Level
1 ($50,000) and Level 2 (1 X Pay) will be available to you. If the 1 X Pay amount is greater
than $50,000, you may elect to reduce your coverage to $50,000 by electing
Level 1.

Level 2 is also the highest coverage Level available if you were an Individual Business
Account Representative or Sales Office Manager hired January 1, 1998 or later.
Level 3: Two times Pay
If, while you were an active employee, you had elected the 2 X Pay or higher Levels (3 X Pay
to 7 X Pay) throughout the entire 60 month period prior to your Termination of Employment,
the highest coverage Level you can elect under MetLife Choices is Level 3 (2 X Pay).

If you were an Individual Business Account Representative or Sales Office Manager, you
would have had to be hired prior to January 1, 1998 in order for this Level to apply.

If the 2 X Pay and 1 X Pay amounts are greater than $50,000, you may choose to reduce
your coverage to the 1 X Pay amount by electing Level 2.

If only the 2 X Pay amount is greater than $50,000, you may elect to reduce your coverage
to $50,000 by electing Level 1. You cannot elect Level 2 (1 X Pay) in this circumstance.

Important Note: If you had a Termination of Employment between January 1, 2001, through

                                                     Page 5
                       Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
         Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 46 of 125


December 31, 2003 and met the requirements to be an Eligible Former Employee, you had to
meet the “Rule of 60” in order to be eligible for Company-Paid Life Insurance coverage equal
to 2 x Pay. (See “Rule of 60” in “Key Terms” section of this SPD).

How Life Insurance under Level 3 is Calculated
If you left the company as an Eligible Former Employee or went onto Long Term Disability on
January 1, 1994 or later, your life insurance amount under Level 3, prior to any reduction, is
twice your Pay (average pay if you were an Individual Business Financial Services
Representative), rounded to the next higher $1,000.

If, however, you left the company as an Eligible Former Employee or went onto Long Term
Disability prior to January 1, 1994, your life insurance amount under Level 3, prior to any
reduction, is approximately twice your Pay (or average pay), plus $2,000. The amount that
applies to you as of January 1 of each plan year is shown on your enrollment ballot.

Reminders
  If you are an Eligible Former Employee, the dollar value of your current Level is shown on
  your MetLife Choices confirmation statement.
  If you are receiving Long Term Disability benefits, you do not make a choice. For
  administrative reasons, the amount of life insurance coverage provided is shown under
  Level 3 even though under MetLife Options it may not have been equal to 2 X Pay.
  Once you reduce your coverage, you can never increase it.
  You cannot change your coverage while you are receiving Long Term Disability benefits.

B. If your hire date is on or after January 1, 2004, and you leave the Company as an Eligible
   Former Employee, you will be covered for $25,000.

Changing Your Coverage
If you are an Eligible Former Employee, during your annual enrollment, you may keep the
same level of life insurance coverage or you may decrease the level of your insurance if a
lower option is available. However, once you decrease, you may never increase the level of
your insurance in the future.

To decrease the level of your insurance you must send the request in writing by mail or fax
to:
    MetLife Retiree Service Center
    P.O. Box 25754
    Salt Lake City, Utah 84125-0754
    Fax: 1-801-956-8364

If you are receiving Long Term Disability benefits, you cannot change your level of coverage
during your annual enrollment.

Between annual enrollments, no changes are permitted in the amount of your life
insurance, even if you have a Qualifying Change in Status event.




                                                    Page 6
                      Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
          Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 47 of 125


Choosing a Beneficiary
You may name one or more beneficiaries to receive your Company-Paid Life Insurance
coverage in the event of your death. You may choose any beneficiary or beneficiaries you
wish for your Company-Paid Life Insurance coverage, except that you cannot name a funeral
home as your beneficiary.

You may designate contingent beneficiaries to receive benefits if there are no primary
beneficiaries living at the time of your death, subject to certain statutory limitations. In addition,
certain other types of beneficiary designations are permitted

Assuming that your Company-Paid Life Insurance coverage has not been assigned:
  If you name a single primary beneficiary, the benefit is paid to that beneficiary alone. If
  you name more than one primary beneficiary, the benefit is divided equally among all
  primary beneficiaries living at the time of your death unless you specify otherwise.
  Contingent beneficiaries receive the benefit if all your primary beneficiaries have died
  before you.

You make new beneficiary designations or change current beneficiary designations by
completing a Consolidated Beneficiary Designation (CBD) form. You can print a CBD
form from the MRSC website www.mymetlifebenefitsonline.com under ‘Forms Library’
or by contacting the MetLife Retiree Service Center to request that a form be mailed to
you. You may change your beneficiary at any time. However, a change of beneficiary
will not apply to any payment made before the date the Company accepts your
beneficiary designation.

    Certain beneficiary designations, permitted by plan provisions or federal law, may be
    restricted by court decree.

A person's rights as a beneficiary end if that person dies before your death occurs. The share
for that person will be divided among the surviving persons you have named as beneficiaries,
unless you have specified otherwise. Likewise, a legal entity's rights as beneficiary end if that
legal entity ceases to exist before your death occurs.

Any payment made to one of these individuals will discharge the Company’s liability for the
amount paid. All payments to beneficiaries are subject to legal restrictions (for incompetence,
minors, and so on).

If there is no beneficiary or contingent beneficiary in existence at the time of your death, the
benefit will be paid as follows:
    To your surviving spouse (i.e., opposite sex spouse, as defined under federal law) or domestic
   partner;
   If none, in equal shares to your surviving children;
   If none, in equal shares to your surviving parents;
   If none, in equal shares to your surviving siblings; or,

If none of the aforementioned persons are alive, to your estate. (See “Beneficiary” and
“Assignments of Benefits” in the “Key Terms” and “Other Provisions” sections of this SPD.)

                                                      Page 7
                        Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
         Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 48 of 125


How Benefits Are Paid
All benefit amounts will be paid by check and only be deposited directly into a Total Control
Account if a positive election is made on the Claim form. (See “Total Control Account” in the
“Key Terms” section of this SPD.)

Imputed Income
Under current law, since the premiums for your Company-Paid Life Insurance are paid by the
Company, if the amount of your coverage is over $50,000, the IRS requires that you pay
federal income tax and Social Security taxes on the value of the coverage over $50,000. This
value is called imputed income. The amount that is taxable is not the actual amount of your
coverage over $50,000. Instead, what is taxed is an amount that the IRS considers an
appropriate premium for the coverage over $50,000, subject to Internal Revenue Code
provisions.

Each year, the Company is required to include on your Form W-2 a statement of imputed
income subject to regular income tax and the amount of any FICA tax due on the imputed
income. The FICA tax must be reported and paid on your individual income tax return.

A special rule applies if you were born on or before January 1, 1929 and began your
employment with MetLife prior to January 1, 1984. You will not be subject to imputed income
if you terminate your employment after attaining age 62 (and you were eligible to continue
coverage under MetLife Choices) provided that you do not increase the level of coverage you
had on January 1, 1984.

If you have Survivor Benefit coverage (as described in the Survivor Benefit Plan SPD), in
addition to the Company-Paid Life Insurance, the imputed income calculation considers
both amounts of insurance but subtracts the after-tax premiums paid by you for Survivor
Benefit coverage.

When Coverage Ends
If you have been receiving Long Term Disability benefits and you have a Termination of
Employment your life insurance coverage under MetLife Choices will end unless you meet
the criteria of an Eligible Former Employee at the time of your Termination of Employment.

When your coverage ends, you may convert your life insurance to an individual policy. (For
more information, refer to "Conversion" section of this SPD).

If You Die
Upon your death, your life insurance becomes payable to your beneficiary(ies).




                                                    Page 8
                      Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
         Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 49 of 125


HOW THE PLAN WORKS

Amount of Coverage – LTD-Status Participant
If you are on Long Term Disability, your life insurance coverage is the amount you had in
effect immediately before you became Disabled and is not subject to reduction. You cannot
change this coverage while on Disability.

In the event you had a Termination of Employment as an Eligible Former Employee, your
insurance is determined in accordance with the provisions outlined below.

Amount of Coverage – Eligible Former Employees
If you are an Eligible Former Employee, your life insurance continues provided you had at
least 10 years of Continuous Coverage under the Plan (five years of Continuous Coverage if
you were hired prior to January 1, 1995) immediately prior to your Termination of
Employment. With fewer than 10 years of Continuous Coverage (five years of Continuous
Coverage if you were hired prior to January 1, 1995), your life insurance ends upon your
Termination of Employment, although you do have conversion rights. (Refer to the
“Conversion” section of this SPD.)

The amount of your Company-Paid Life Insurance coverage under MetLife Choices depends
on several factors:
  Your employee classification while you were active
  Your Pay immediately prior to your Termination of Employment as an Eligible Former
  Employee
  Your age as of December 31 of the year the benefit is effective
  The year you were hired*
  The number of years you had Continuous Coverage immediately prior to your Termination
  of Employment
  The level of coverage you had in effect throughout the five years immediately preceding
  your Termination of Employment
  The year of your Termination of Employment

Important Note: In the forthcoming section entitled “When You Had a Termination of
Employment as an Eligible Former Employee at or before Age 65”, the reduction formula
provisions applicable to Employees who meet the “Rule of 60” will also apply to you if you
meet the provisions regarding the Executive Life Insurance Plan (ELIP) that are described in
the “Costs of Coverage” section of this SPD.

* In the event you had a Termination of Employment for any reason and subsequently were
  rehired, the new date of hire will be used to determine your eligibility for coverage at
  Termination of Employment.

Cost of Coverage
If you are an Eligible Former Employee, the Company makes a contribution that pays the
entire cost of your Company-Paid Life Insurance protection.

If you were hired prior to January 1, 2004, and are an Eligible Former Employee, the
Company makes a contribution toward the cost of your Company-Paid coverage which is

                                                    Page 9
                      Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
         Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 50 of 125


equal to the cost of 1 X Pay. However, if you meet the “Rule of 60” described below, the
Company contribution is equal to the cost of 2 X Pay.

You met the “Rule of 60” if as of December 31, 2001:
  you had five or more years of Continuous Service, and
  your age plus your years of Continuous Service equaled 60 or more.

The cost of your Company-Paid Life Insurance coverage is based on your age at the end of
the Plan year for which you are electing coverage. For instance, during the annual
enrollment period in the fall of 2011, you chose life insurance coverage for the 2012 Plan
year based on your age at the end of 2012.

Important Note: If you fall within one of the following three categories of Eligible Former
Employees regarding participation in the Executive Life Insurance Plan (ELIP) (commonly
known as the Split Dollar Plan), you are considered as having met the “Rule of 60” and are
eligible to a Company contribution which is equal to the cost of 2 X Pay:
   Field Employees who did not participate in the ELIP and who qualified for the MetLife
   Individual Business Chairman’s Council for three consecutive years ending in 2001;
   Field Employees who would have been eligible to participate in the ELIP during 2002 or
   2003; or
   Administrative Employees who participated in the ELIP during 2003.

If you were hired on or after January 1, 2004, and had a Termination of Employment as
an Eligible Former Employee, the Company contribution will be equal to the cost of $25,000
of coverage.

If you are on Long Term Disability, your life insurance is the amount you had in effect
immediately before you became disabled.

Company-Paid Life Insurance Reduction Formula
Solely for those who became eligible to participate in MetLife Choices as an Eligible Former
Employee prior to 2010 or those who began receiving MetLife Long Term Disability benefit
payments on January 2, 1991 through December 31, 1991 and who had a Termination of
Employment with Eligibility for MetLife Choices prior to 2011, the reduction formulas for the
Company-Paid Life Insurance for current MLC participants are generally adjusted as follows:
  If coverage is already fully reduced and the Participant is retired and over age 70 on
  January 1, 2010, there is no change to the coverage amount.
  If coverage is currently reducing and the Participant is less than age 70 as of January 1,
  2010, reductions will be suspended after the January 1, 2010 reduction occurs until the
  first of the month following the Participant’s 70th birthday. At that time coverage will be
  reduced immediately to the eventual amount.
  If coverage has not started to reduce by January 1, 2010, the Participant’s coverage
  stays at the current amount until it reduces to the eventual amount on the first of the
  month following the Participant’s 70th birthday. For those who began receiving Long
  Term Disability benefit payments on January 2, 1991 through December 31, 1991 and who
  had a Termination of Employment with Eligibility for MetLife Choices prior to 2011, only the
  company-paid portion of the coverage can continue after termination.


                                                   Page 10
                      Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
           Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 51 of 125


Notice: Optional and Company-Paid Life Insurance for LTD Participants who were
receiving disability benefits prior to January 1, 2004 and were not GenAmerica or New
England Financial LTD participants
Please note that in 2004, all group term life insurance coverage for MetLife associates
participating in the MetLife Choices plan was separated into two plans. One plan, the
Optional Life Insurance Plan, provided for optional group term life insurance coverage and
the other provided a company-paid life insurance benefit under either MetLife Options or Met
Life Choices, as applicable. At the time that this change was implemented, the total group
term life insurance coverage records for associates were updated to specifically identify the
company-paid portion of their coverage and the optional, or participant-paid, portion.
Coverage continues with no contributions required when a covered individual receives
MetLife Long Term Disability Plan benefits. Your optional life insurance coverage terminates
when you experience a Termination of Employment as reflected in company records.

Eligible Former Employees who had a Termination of Employment with Eligibility for
MetLife Choices at or before Age 65

A. Applicable to Eligible Former Employees with hires dates prior to January 1, 2004
   and Termination of Employment dates prior to January 1, 2001

Important Note: The following sections deal with monthly reductions in the amount of life
insurance. While these reductions are calculated on a monthly basis, the reductions are
applied only once each year, on January 1, for the prior 12 months. For participants who
were born before January 1, 1929 and began their employment with MetLife prior to January
1, 1984 the reductions take place each month.

          Salaried and Commissioned Employees on the Administrative Payroll

If you were hired prior to January 1, 1999 and were at least age 45 or had at least 20 years of
                        Continuous Coverage as of December 31, 1998
If you had 15 or more years of Continuous Coverage, and you had coverage of at least two times Pay
throughout your last 60 months immediately before you had a Termination of Employment, your coverage
after you terminated is equal to two times Pay until the first day of the 14th month after you reach age 65.
The amount of your coverage will then reduce by 1% each month for 50 months. After this 50% reduction,
the coverage amount will not change again during your lifetime.
    For example, assume that your Pay was $60,000, you had been covered by four times pay under MetLife
    Options throughout the 60-month period preceding your termination, and your coverage immediately
    before Termination of Employment was $240,000. At termination your life insurance under MetLife
    Choices reduced to $120,000 (i.e., two times Pay). This amount will continue unreduced until the first day
    of the 14th month after you reach age 65. After that, your coverage will reduce by 1% per month for the
    next 50 months, to $60,000 (i.e., one times Pay).
If you had at least 10 but less than 15 years of Continuous Coverage when you terminated (at least 5
years of Continuous Coverage for employees hired prior to 1/1/95) and you had coverage of at least two
times Pay throughout your last 60 months immediately before you had a Termination of Employment, a
special rule applies. The amount of your coverage during and after the 50 months of reductions (which begin
on the first day of the 14th month after you reach age 65) is prorated by dividing your years and months of
Continuous Coverage by 15.
    For example, assume that your coverage at Termination of Employment was $100,000 but you had only
    10 years of Continuous Coverage under the Plan. The eventual amount of your coverage after reductions
    will then be: $100,000 x 50% x 10/15 = $34,000


                                                        Page 11
                           Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
            Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 52 of 125


Under this special rule, the monthly reduction that starts 14 months past age 65 will be greater than if
you had 15 years of Continuous Coverage and is calculated as follows:
                                        $100,000 - $34,000 = $66,000
                             $66,000 50 months = $1,320 monthly reduction
If you had 15 or more years of Continuous Coverage and you had coverage of one times Pay only,
throughout your last 60 months immediately before you had a Termination of Employment, your coverage
under MetLife Choices will be one times Pay.
If you had at least 10 but less than 15 years of Continuous Coverage at Termination of Employment (at
least 5 years of Continuous Coverage for employees hired prior to 1/1/95) and you had coverage of one
times Pay at some time during your last 60 months immediately before you had a Termination of
Employment, you have coverage equal to one times Pay, prorated by dividing your years and months of
Continuous Coverage by 15. This coverage began on the day you terminated and will remain the same
unless you buy down to the flat $50,000 amount.
    For example, assume that your coverage based on one times Pay at termination is $50,000 but you had
    only 10 years of Continuous Coverage under the Plan. Your Life Insurance under MetLife Choices will be:
    $50,000 x 10/15 = $34,000
    If you were hired prior to January 1, 1999 and were under age 45 and had less than 20 years
             of Continuous Coverage as of December 31, 1998 or were hired on or after
                                           January 1, 1999
If you had at least 10 years of Continuous Coverage at Termination of Employment (at least 5 years of
Continuous Coverage for employees hired prior to 1/1/95), and you had coverage of at least two times Pay
throughout your last 60 months immediately before you had a Termination of Employment, your coverage
                                                                                                            th
reduced by 50% with a maximum coverage of two times Pay. On the first of the month following your 65
birthday, your life insurance will drop to ½ final average pay (as calculated for the Retirement Plan) with a
maximum coverage of $50,000.
If you had at least 10 years of Continuous Coverage (at least 5 years of Continuous Coverage for
employees hired prior to 1/1/95) and you had coverage of one times Pay only, at some time during your
last 60 months immediately before you had a Termination of Employment, your coverage under MetLife
Choices reduced to ½ of one times final average pay (as calculated for the Retirement Plan) maximum
coverage of $50,000.

                              Individual Business Sales Management
       Individual Business Sales Management including Managing Directors and Agency Directors
    If you were hired prior to January 1, 1997, and were at least age 45 on January 1, 1997 or if
       your combined age and Continuous Coverage as of January 1, 1997 totaled 60 or more
                                                years
If you had 15 or more years of Continuous Coverage, and you had coverage of at least two times Pay
throughout your last 60 months immediately before you had a Termination of Employment, your coverage
after you terminated is equal to two times Pay until the first day of the 14th month after you reach age 65.
The amount of your coverage will then reduce by 1% each month for 50 months. After this 50% reduction,
the coverage amount will remain the same unless you buy down to the flat $50,000.
    For example, assume that your Pay was $60,000, you had been covered by four times pay under
    MetLife Options, and your coverage immediately before Termination of Employment was
    $240,000. At termination your coverage under MetLife Choices reduced to $120,000 (i.e., two
    times Pay). This amount will continue unreduced until the first day of the 14th month after you
    reach age 65. After that, your coverage will reduce by 1% per month for the next 50 months, to
    $60,000 (i.e., one times Pay).
If you had at least 10 but less than 15 years of Continuous Coverage (at least 5 years of Continuous
Coverage for employees hired prior to 1/1/95) and you had coverage of at least two times Pay throughout
your last 60 months immediately before you had a Termination of Employment, a special rule applies. The
amount of your coverage during and after the 50 months of reductions (which begin on the first day of the
14th month after you reach age 65) is prorated by dividing your years and months of Continuous Coverage by
15.
.




                                                        Page 12
                           Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
           Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 53 of 125


   For example, assume that your Pay was $50,000, your Life Insurance coverage at Termination of
   Employment was $100,000 but you had only 10 years of Continuous Coverage under the Plan.
   The eventual amount of your coverage after reductions will then be: $100,000 x 50% x 10/15 =
   $34,000
                                                                   th
     The monthly reduction that starts 14 months after your 65 birthday will be greater than if you
     had 15 years of Continuous Coverage and is calculated as follows:
                                     $100,000 - $34,000 = $66,000
                            $66,000 50 months = $1,320 monthly reduction
If you had 15 or more years of Continuous Coverage and you had coverage of one times Pay at some
time during your last 60 months immediately before you had a Termination of Employment, your coverage will
be one times Pay when you terminated, and will stay the same for the rest of your life unless you buy down to
the flat amount of $50,000.
If you had at least 10 but less than 15 years of Continuous Coverage (at least 5 years of Continuous
Coverage for employees hired prior to 1/1/95) and you had coverage of one times Pay at some time during
your last 60 months immediately before you had a Termination of Employment, you had coverage equal to
one times Pay, prorated by dividing your years and months of Continuous Coverage by 15. This coverage
began on the day you terminated and will remain the same unless you buy down to the flat amount of
$50,000.
    For example, assume that your coverage based on one times Pay Option 1 at termination was
    $50,000 but you had only 10 years of Continuous Coverage under the Plan. Your coverage under
    MetLife Choices will be: $50,000 x 10/15 = $34,000
If you were hired prior to January 1, 1997, and were less than age 45 on January 1, 1997 and
  if your combined age and Continuous Coverage as of January 1, 1997 totaled less than 60
                                             years
If you had 15 or more years of Continuous Coverage, and you had coverage of at least two times Pay
throughout your last 60 months immediately before you had a Termination of Employment, your coverage
after you terminated is equal to 50% of the amount of coverage you had immediately prior to termination. At
age 65, your life insurance will reduce to 50% of your Pay (but in no event will the coverage exceed $50,000)
or the reduced amount that went into effect upon your Termination of Employment, whichever is less. (See
the following examples).
    Example 1 - Assume that your Pay was $70,000, you had coverage of three times Pay under MetLife
    Options and your coverage immediately before Termination of Employment was $210,000. Your coverage
    under MetLife Choices then became $105,000. This amount will continue unreduced until the first day of
    the 14th month after you reach age 65. On that date, your coverage will be further reduced to $35,000
    (50% of your Pay).
    Example 2 – Assume that your Pay was $120,000, you had coverage of three times Pay under MetLife
    Options and your life insurance immediately before Termination of Employment was $360,000. Your
    coverage under MetLife Choices then became $180,000. This amount will continue unreduced until the
                                            th
    first day of the month following your 65 birthday. On that date, your life insurance will be further reduced
    to $50,000 (the maximum amount that can be in effect on and after age 65).
If you had at least 10 but less than 15 years of Continuous Coverage, and you had coverage of at least
two times Pay throughout your last 60 months immediately before you had a Termination of Employment, a
special rule applies. The amount of your coverage beginning at age 65 is prorated by dividing your years and
months of Continuous Coverage by 15.
    For Example 1 above, if you had only 10 years of Continuous Coverage under the Plan. The
    eventual amount of your coverage at age 65 would be: $35,000 x 10/15 = $24,000
If you had 15 or more years of Continuous Coverage when you had a Termination of Employment, and
you had coverage of one times Pay at some time during your last 60 months immediately before you
terminated, your Life Insurance after you terminate will be equal to one times Pay. At age 65, your life
insurance will reduce to 50% of your Pay (but in no event will coverage exceed ($50,000) or the amount that
went in to effect upon termination, whichever is less.
If you had at least 10 but less than 15 years of Continuous Coverage (at least 5 years of Continuous
Coverage for employees hired prior to 1/1/95) and you had coverage of one times Pay only at some time
during your last 60 months immediately before you had a Termination of Employment, a special rule applies.
Your coverage after you terminated is the same as if you had more than 15 years of Continuous Coverage,

                                                        Page 13
                           Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
           Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 54 of 125


i.e. one times Pay. However, the amount of your coverage beginning at age 65 is prorated by dividing your
years and months of Continuous Coverage by 15.

                   If you were hired January 1, 1997 through December 31, 1997
If you had 15 or more years of Continuous Coverage and you had coverage of at least two times Pay
throughout your last 60 months immediately before you had a Termination of Employment, your coverage
after you terminated is equal to 50% of the amount of coverage you had immediately prior to termination. At
age 65, your life insurance will reduce to 50% of your Pay (but in no event will coverage exceed $50,000) or
the reduced amount that went into effect upon termination, whichever is less.
    For example, assume that your Pay was $70,000, you had coverage of three times Pay under MetLife
    Options and your life insurance immediately before Termination of Employment was $210,000. At
    termination your life insurance under MetLife Choices reduces to $105,000. This amount will continue
                                                                th
    unreduced until the first day of the month following your 65 birthday. On that date, your life insurance will
    be further reduced to $35,000 (50% of your pre-retirement annual pay).
If you had at least 10 but less than 15 years of Continuous Coverage (at least 5 years of Continuous
Coverage for employees hired prior to 1/1/95) and you had coverage of at least two times Pay throughout
your last 60 months immediately before you had a Termination of Employment, a special rule applies. Your
coverage at termination is the same as if you had more than 15 years of coverage. However, the amount of
your life insurance beginning at age 65 is prorated by dividing your years and months of Continuous
Coverage by 15.
    In the example above, if you had 10 years of Continuous Coverage, the amount of life insurance
    beginning at age 65 would be $35,000 x 10/15 = $24,000.
If you had 15 or more years of Continuous Coverage and you had coverage of one times Pay at some
time during your last 60 months immediately before you had a Termination of Employment, your life
insurance after you terminated is equal to one times Pay. At age 65, your life insurance will reduce to 50% of
your Pay (but in no event will coverage exceed $50,000) or the amount that went into effect upon termination,
whichever is less.
If you had at least 10 but less than 15 years of Continuous Coverage (at least 5 years of Continuous
Coverage for employees hired prior to 1/1/95) and you had coverage of 1 X Pay at some time during your
last 60 months immediately before you had a Termination of Employment, a special rule applies. The amount
of your life insurance beginning at age 65 is prorated by dividing your years and months of Continuous
Coverage by 15.
      If you were hired on or after January 1, 1998 and on or prior to December 31, 2003
If you had 15 or more years of Continuous Coverage when you had a Termination of Employment, your
Life Insurance after you terminated will be equal to one times Pay. At age 65, your life insurance will reduce
to 50% of your Pay (but in no event will coverage exceed $50,000) or the amount that went into effect upon
termination, whichever is less.
If you had at least 10 but less than 15 years of Continuous Coverage (at least 5 years of Continuous
Coverage for employees hired prior to 1/1/95) when you had a Termination of Employment, a special rule
applies. The amount of your coverage beginning at age 65 is prorated by dividing your years and months of
Continuous Coverage by 15.

  Individual Business Financial Services Representatives and Functional Managers
If you were an Individual Business Financial Services Representative or Functional Manager, your
coverage following Termination of Employment is subject to not only the factors listed in the “How
the Plan Pays” section of this SPD, but also upon your five-year average life insurance coverage
prior to when you had a Termination of Employment.
If you were hired prior to January 1, 1997, and you were at least age 45 on January 1, 1997 or
   if your combined age and Continuous Coverage as of January 1, 1997 totaled 60 or more
                                             years
If you had 15 or more years of Continuous Coverage, and you had coverage of at least two times Pay
throughout your last 60 months immediately before you had a Termination of Employment, your coverage
                                                                            th
after you terminated is equal to two times Pay until the first day of the 14 month after you reach age 65.


                                                        Page 14
                           Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
           Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 55 of 125


The amount of your coverage is then reduced 1% each month for 50 months. After 50 months, your lifetime
coverage will be 50% of the average amount of coverage you would have had based on two times Pay during
the 60 months before you terminated. Please note that this 50% is calculated on the average amount of your
coverage before you had a Termination of Employment, not the actual amount immediately before
termination. After this 50% reduction, the coverage amount will not change unless you buy down to the flat
amount of $50,000.
   For example, assume that your Pay was $35,000, your coverage at Termination of Employment
   based on two times Pay was $70,000, and your average coverage for the previous five years
   based on two times Pay was $60,000. You will have $70,000 in coverage until the first day of the
      th
   14 month after you reach age 65. Reductions over the next 50 months will bring your coverage
   to 50% of $60,000, or $30,000.

    The monthly reduction will be two percent of the difference between the amount in effect at
    termination ($70,000) and the eventual amount of insurance ($30,000) as shown in the
    calculation below:
                                    $70,000 - $30,000 = $40,000
                               $40,000 x 2% = $800 monthly reduction

   The monthly reduction can also be calculated by dividing the difference ($40,000) by the 50
   months: $40,000/50 = $800 monthly reduction

    As a second example, assume that your Pay was $35,000, your coverage at Termination of
    Employment based on two times Pay was $70,000, and your average coverage for the previous
    five years based on two times Pay was $80,000. You will have $70,000 in coverage until the first
                 th
    day of the 14 month after you reach age 65. But then reductions over the next 50 months will
    bring your coverage to 50% of $80,000, or $40,000.
If you had at least 10 but less than 15 years of Continuous Coverage (at least 5 years of Continuous
Coverage for employees hired prior to 1/1/95), and you had coverage of at least two times Pay throughout
your last 60 months immediately before you had a Termination of Employment, a special rule applies. The
amount of your coverage during and after the 50 months of reductions (which begin on the first day of the
14th month after you reach age 65) is prorated by dividing your years and months of Continuous Coverage by
15.
    For example, assume that your Pay was $35,000, your coverage at Termination of Employment
    based on two times Pay was $75,000, your average coverage for the previous five years based
    on two times Pay was $60,000, and you had 10 years of Continuous Coverage under the Plan.
                                                                   th
    You will have $70,000 in coverage until the first day of the 14 month after you reach age 65.
    Reductions over the next 50 months will bring your coverage to $20,000 (50% x $60,000 x 10/15).
If you had 15 or more years of Continuous Coverage when you had a Termination of Employment and you
had coverage of one times Pay at some time during your last 60 months immediately before termination, your
coverage for your lifetime will be equal to the amount you would have had if you had If you had been covered
for one times Pay immediately before your termination.
If you had at least 10 but less than 15 years of Continuous Coverage (at least 5 years of Continuous
Coverage for employees hired prior to 1/1/95) and you had coverage of one times Pay at some time during
your last 60 months immediately before you had a Termination of Employment, you will have coverage equal
to one times Pay, prorated by dividing your years and months of Continuous Coverage by 15. This coverage
began on the day you terminated and will remain the same unless you buy down to the flat amount of
$50,000.
If you were hired prior to January 1, 1997, and you were less than age 45 on January 1, 1997
 and if your combined age and Continuous Coverage as of January 1, 1997 totaled less than
                                           60 years
If you had 15 or more years of Continuous Coverage, and you had coverage of at least two times Pay
throughout your last 60 months immediately before you had a Termination of Employment, your coverage
after you terminated will be equal to 50% of the amount of coverage you had immediately prior to termination.
At age 65, you coverage will reduce to 50% of your Pay (but in no event will coverage exceed $50,000) or the
reduced amount that went into effect upon termination, whichever is less. (See the following examples).
    Example 1 - Assume that your Pay was $70,000, you had coverage of three times Pay under MetLife

                                                       Page 15
                          Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
           Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 56 of 125


    Options and your coverage immediately before Termination of Employment was $210,000. Your coverage
    under MetLife Choices then became $105,000. This amount will continue unreduced until the first day of
    the 14th month after you reach age 65. On that date, your coverage will be further reduced to $35,000
    (50% of your Pay).
    Example 2 - Assume that your Pay was $120,000, you had coverage of three times Pay under MetLife
    Options and your life insurance immediately before Termination of Employment was $360,000. Your
    coverage under MetLife Choices then became $180,000. This amount will continue unreduced until the
                                            th
    first day of the month following your 65 birthday. On that date, your life insurance will be further reduced
    to $50,000 (the maximum amount that can be in effect on and after age 65).
If you had at least 10 but less than 15 years of Continuous Coverage (at least 5 years of Continuous
Coverage for employees hired prior to 1/1/95), and you had coverage of at least two times Pay throughout
your last 60 months immediately before you had a Termination of Employment, a special rule applies. Your
coverage at termination is the same as if you had more than 15 years of Continuous Coverage. However, the
amount of your coverage beginning at age 65 is prorated by dividing your years and months of Continuous
Coverage by 15.
    In Example 1 above, if you had only 10 years of Continuous Coverage under the Plan the
    eventual amount of your coverage beginning at age 65 would be: $35,000 x 10/15 = $24,000
If you had 15 or more years of Continuous Coverage and you had coverage of one times Pay at some
time during your last 60 months immediately before you had a Termination of Employment, your coverage
after you terminated will be equal to one times Pay. At age 65, your coverage will reduce to 50% of your Pay
(but in no event will coverage exceed $50,000) or the amount that went into effect upon termination,
whichever is less.
If you had at least 10 but less than 15 years of Continuous Coverage (at least 5 years of Continuous
Coverage for employees hired prior to 1/1/95) and you had coverage of one times Pay at some time during
your last 60 months immediately before you had a Termination of Employment, a special rule applies. The
amount of you coverage beginning at age 65 is prorated by dividing your years and months of Continuous
Coverage by 15.
                   If you were hired January 1, 1997 through December 31, 1997
If you had 15 or more years of Continuous Coverage and you had coverage of at least two times Pay
throughout your last 60 months immediately before you had a Termination of Employment, your coverage
after you terminated is equal to 50% of the amount of coverage you had immediately prior to termination. At
age 65, your life insurance will reduce to 50% of your Pay (but in no event will coverage exceed $50,000) or
the reduced amount that went into effect upon termination, whichever is less.
    For example, assume that your Pay was $70,000, you had coverage of three times Pay under MetLife
    Options and your life insurance immediately before Termination of Employment was $210,000. At
    termination your life insurance under MetLife Choices reduced to $105,000. This amount will continue
                                                                th
    unreduced until the first day of the month following your 65 birthday. On that date, your life insurance will
    be further reduced to $35,000 (50% of your Pay).
If you had at least 10 but less than 15 years of Continuous Coverage (at least 5 years of Continuous
Coverage for employees hired prior to 1/1/95) and you had coverage of at least two times Pay throughout
your last 60 months immediately before you had a Termination of Employment, a special rule applies. Your
coverage at termination is the same as if you had more than 15 years of coverage. However, the amount of
your life insurance beginning at age 65 is prorated by dividing your years and months of Continuous
Coverage by 15.
    In the example above, if you had 10 years of Continuous Coverage, the amount of life insurance
    beginning at age 65 would be $35,000 x 10/15 = $24,000
If you had 15 or more years of Continuous Coverage and you had coverage of one times Pay at some
time during your last 60 months immediately before you had a Termination of Employment, your life
insurance after you terminated is equal to one times Pay. At age 65, your life insurance will reduce to 50% of
your Pay (but in no event will coverage exceed $50,000) or the amount that went into effect upon termination,
whichever is less.
If you had at least 10 but less than 15 years of Continuous Coverage (at least 5 years of Continuous
Coverage for employees hired prior to 1/1/95) and you had coverage of 1 X Pay at some time during your
last 60 months immediately before you had a Termination of Employment, a special rule applies. The amount
of your life insurance beginning at age 65 is prorated by dividing your years and months of Continuous
Coverage by 15.

                                                        Page 16
                           Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
           Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 57 of 125



      If you were hired on or after January 1, 1998 and on or prior to December 31, 2003
If you had 15 or more years of Continuous Coverage before you had a Termination of Employment, your
coverage at termination is equal to one times Pay only. At age 65, you coverage will reduce to 50% of your
Pay (but in no event will coverage exceed $50,000) or the amount that went into effect upon termination,
whichever is less.
If you had at least 10 but less than 15 years of Continuous Coverage (at least 5 years of Continuous
Coverage for employees hired prior to 1/1/95) when you had a Termination of Employment, a special rule
applies. The amount of your coverage at termination is the same as if you had more than 15 years of
Continuous Coverage. However, the amount of your coverage beginning at age 65 is prorated by dividing
your years and months of Continuous Coverage by 15.

Employees with Less than 10 Years of Continuous Coverage
If you had less than 10 years of Continuous Coverage (at least 5 years of Continuous
Coverage for employees hired prior to 1/1/95) when you had a Termination of Employment,
you will not be eligible to continue your Company-Paid Life Insurance coverage following your
termination. However, you may convert your coverage to an individual policy. (For more
information, refer to the “Conversion” section of this SPD).

B. Applicable to Eligible Former Employees with hire dates prior to January 1, 2004
and who had a Termination of Employment from January 1, 2001 through December
31, 2003

Important Note: This section and several sections that follow deal with monthly reductions in
the amount of life insurance. While these reductions are calculated on a monthly basis, the
reductions are applied only once each year, on January 1, for the prior 12 months.
For participants who were born before January 1, 1929 and began their employment with
MetLife prior to January 1, 1984 the reductions take place each month.

       Salaried and Commissioned Employees on the Administrative Payroll

   If you were hired prior to January 1, 1999 and were at least age 45 or had at least 20
                  years of Continuous Coverage as of December 31, 1998
If you met the “Rule of 60” (see "Key Terms” section of this SPD), you had 15 or more years of
Continuous Coverage, and you had coverage of at least two times Pay throughout your last 60
months immediately before you had a Termination of Employment, your coverage after you terminated is
equal to two times Pay until the first day of the 14th month after you reach age 65. The amount of your
coverage will then reduce by 1% each month for 50 months. After this 50% reduction, the coverage
amount will remain the same not change again during your lifetime.
If you met the “Rule of 60” (see "Key Terms” section of this SPD), you had at least 10 but less than 15
years of Continuous Coverage (at least 5 years of Continuous Coverage for employees hired prior to
1/1/95) and you had coverage of at least two times Pay throughout your last 60 months immediately
before you had a Termination of Employment, a special rule applies. The amount of your coverage
during and after the 50 months of reductions (which begin on the first day of the 14th month after you
reach age 65) is prorated by dividing your years and months of Continuous Coverage by 15.
If you had 15 or more years of Continuous Coverage and you had coverage of one times Pay at
some time during your last 60 months immediately before you had a Termination of Employment, or you
did not meet the “Rule of 60”, your coverage under MetLife Choices will be one times Pay.
If you had at least 10 but less than 15 years of Continuous Coverage (at least 5 years of Continuous
Coverage for employees hired prior to 1/1/95) at Termination of Employment and you had coverage of
one times Pay at some time during your last 60 months immediately before you had a Termination of
Employment, or you did not meet the “Rule of 60”, you will have coverage equal to one times Pay,

                                                       Page 17
                          Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
          Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 58 of 125


prorated by dividing your years and months of Continuous Coverage by 15. This coverage began on the
day you terminated and will remain the same unless you buy down to the flat $50,000.

  If you were hired prior to January 1, 1999 and were under age 45 and had less than 20
      years of Continuous Coverage as of December 31, 1998 or were hired on or after
                                      January 1, 1999
If you met the “Rule of 60” (see "Key Terms” section of this SPD), you had at least 10 years of
Continuous Coverage (at least 5 years of Continuous Coverage for employees hired prior to 1/1/95) at
Termination of Employment, and you had coverage of at least two times Pay throughout your last 60
months immediately before you had a Termination of Employment, your coverage reduced by 50% with a
                                                                                      th
maximum coverage of two times Pay. On the first day of the month following your 65 birthday, your life
insurance will drop to ½ final average pay (as calculated for the Retirement Plan) with a maximum
coverage of $50,000.
If you had at least 10 years of Continuous Coverage (at least 5 years of Continuous Coverage for
employees hired prior to 1/1/95) and you had coverage of one times Pay at some time during your last
60 months immediately before you had a Termination of Employment, and you did not meet the “Rule of
60”, your coverage under MetLife Choices will reduce to ½ of final average pay (as calculated for the
Retirement Plan) with a maximum coverage of $50,000.

                          Individual Business Sales Management
  Individual Business Sales Management including Managing Directors and Agency Directors
If you were hired prior to January 1, 1997, and were at least age 45 on January 1, 1997 or
if your combined age and Continuous Coverage as of January 1, 1997 totaled 60 or more
                                           years
If you met the “Rule of 60” (see "Key Terms” section of this SPD), you had 15 or more years of
Continuous Coverage, and you had coverage of at least two times Pay throughout your last 60
months immediately before you had a Termination of Employment, your coverage after you terminated is
equal to two times Pay until the first day of the 14th month after you reach age 65. The amount of your
coverage will then reduce by 1% each month for 50 months. After this 50% reduction, the coverage
amount will remain the same unless you buy down to the flat $50,000.
If you met the “Rule of 60” (see "Key Terms” section of this SPD), you had at least 10 but less than 15
years of Continuous Coverage (at least 5 years of Continuous Coverage for employees hired prior to
1/1/95) and you had coverage of at least two times Pay throughout your last 60 months immediately
before you had a Termination of Employment, a special rule applies. The amount of your coverage
during and after the 50 months of reductions (which begin on the first day of the 14th month after you
reach age 65) is prorated by dividing your years and months of Continuous Coverage by 15.
If you had 15 or more years of Continuous Coverage and you had coverage of one times Pay at
some time during your last 60 months immediately before you had a Termination of Employment, or you
did not meet the “Rule of 60”, your coverage was one times Pay when you terminated, and will stay the
same unless you buy down to the flat $50,000.
If you had at least 10 but less than 15 years of Continuous Coverage (at least 5 years of Continuous
Coverage for employees hired prior to 1/1/95) and you had coverage of one times Pay at some time
during your last 60 months immediately before you had a Termination of Employment, or you did not
meet the “Rule of 60”, you have coverage equal to one times Pay, prorated by dividing your years and
months of Continuous Coverage by 15). This coverage began on the day you terminated and will remain
the same unless you buy down to the flat amount of $50,000.




                                                       Page 18
                          Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
           Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 59 of 125



 If you were hired prior to January 1, 1997, and were less than age 45 on January 1, 1997
  and if your combined age and Continuous Coverage as of January 1, 1997 totaled less
                                        than 60 years
If you met the “Rule of 60” (see "Key Terms” section of this SPD), you had 15 or more years of
Continuous Coverage, and you had coverage of at least two times Pay throughout your last 60
months immediately before you had a Termination of Employment, your coverage after you terminated is
equal to 50% of the amount of coverage you had immediately prior to termination. At age 65, your life
insurance will reduce to 50% of your Pay (but in no event will the coverage exceed $50,000) or the
reduced amount that went into effect upon your Termination of Employment, whichever is less.
If you met the “Rule of 60” (see "Key Terms” section of this SPD), you had at least 10 but less than 15
years of Continuous Coverage (at least 5 years of Continuous Coverage for employees hired prior to
1/1/95), and you had coverage of at least two times Pay throughout your last 60 months immediately
before you had a Termination of Employment, a special rule applies. The amount of your coverage
beginning at age 65 is prorated by dividing your years and months of Continuous Coverage by 15.
If you had 15 or more years of Continuous Coverage and you had coverage of one times Pay at
some time during your last 60 months immediately before you had a Termination of Employment, or you
did not meet the “Rule of 60”, your Life Insurance after you terminated is equal to one times Pay. At age
65, your life insurance will reduce to 50% of your Pay (but in no event will the coverage exceed $50,000)
or the reduced amount that went into effect upon your Termination of Employment, whichever is less.
If you had at least 10 but less than 15 years of Continuous Coverage (at least 5 years of Continuous
Coverage for employees hired prior to 1/1/95) and you had coverage of one times Pay at some time
during your last 60 months immediately before you had a Termination of Employment, or you did not
meet the “rule of 60”, a special rule applies. Your coverage after you terminated is the same as if you
had more than 15 years of Continuous Coverage at one times Pay. However, the amount of your
coverage beginning at age 65 is prorated by dividing your years and months of Continuous Coverage by
15.
                If you were hired January 1, 1997 through December 31, 1997
If you had 15 or more years of Continuous Coverage and you had coverage of at least two times
Pay throughout your last 60 months immediately before you had a Termination of Employment, your
coverage after you terminate is equal to 50% of the amount of coverage you had immediately prior to
termination. At age 65, your life insurance will reduce to 50% of your Pay (but in no event will coverage
exceed $50,000) or the reduced amount that went into effect upon termination, whichever is less.
If you had at least 10 but less than 15 years of Continuous Coverage (at least 5 years of Continuous
Coverage for employees hired prior to 1/1/95) and you had coverage of at least two times Pay
throughout your last 60 months immediately before you had a Termination of Employment, a special rule
applies. Your coverage at termination is the same as if you had more than 15 years of coverage.
However, the amount of your life insurance beginning at age 65 is prorated by dividing your years and
months of Continuous Coverage by 15.
If you had 15 or more years of Continuous Coverage and you had coverage of one times Pay at
some time during your last 60 months immediately before you had a Termination of Employment, your life
insurance after you terminated is equal to one times Pay. At age 65, your life insurance will reduce to
50% of your Pay (but in no event will coverage exceed $50,000) or the amount that went into effect upon
termination, whichever is less.
If you had at least 10 but less than 15 years of Continuous Coverage (at least 5 years of Continuous
Coverage for employees hired prior to 1/1/95) and you had coverage of 1 X Pay at some time during
your last 60 months immediately before you had a Termination of Employment, a special rule applies.
The amount of your life insurance beginning at age 65 is prorated by dividing your years and months of
Continuous Coverage by 15.

    If you were hired on or after January 1, 1998 and on or prior to December 31, 2003
If you had 15 or more years of Continuous Coverage when you had a Termination of Employment,
your Life Insurance after you terminated will be equal to one times Pay. At age 65, you coverage will
reduce to 50% of your Pay (but in no event will coverage exceed $50,000) or the amount that went into
effect upon termination, whichever is less.

                                                       Page 19
                          Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
           Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 60 of 125


If you had at least 10 but less than 15 years of Continuous Coverage (at least 5 years of Continuous
Coverage for employees hired prior to 1/1/95) when you had a Termination of Employment, a special rule
applies. The amount of your coverage beginning at age 65 is prorated by dividing your years and months
of Continuous Coverage by 15.

Individual Business Financial Services Representatives and Functional Managers
If you were an Individual Business Financial Services Representative or Functional Manager,
your coverage following Termination of Employment is subject to not only the factors listed in
the “How the Plan Pays” section of this SPD, but also upon your five-year average life
insurance coverage prior to when you had a Termination of Employment.
 If you were hired prior to January 1, 1997, and you were at least age 45 on January 1,
1997 or if your combined age and Continuous Coverage as of January 1, 1997 totaled 60
                                      or more years
If you met the “Rule of 60” (see "Key Terms" section of this SPD), you had 15 or more years of
Continuous Coverage, and you had coverage of at least two times Pay throughout your last 60
months immediately before you had a Termination of Employment, your coverage after you terminated is
                                                    th
equal to two times Pay until the first day of the 14 month after you reach age 65. The amount of your
coverage is then reduced 1% each month for 50 months. After 50 months, your lifetime coverage will be
50% of the average amount of coverage you would have had based on two times Pay during the 60
months before you terminated. Please note that this 50% is calculated on the average amount of your
coverage before you had a Termination of Employment, not the actual amount immediately before
termination. After this 50% reduction, the coverage amount will not change unless you buy down to the
flat amount of $50,000.
If you met the “Rule of 60” (see "Key Terms” section of this SPD), you had at least 10 but less than 15
years of Continuous Coverage, and you had coverage of at least two times Pay throughout your last
60 months immediately before you had a Termination of Employment, a special rule applies. The amount
of your coverage during and after the 50 months of reductions (which begin on the first day of the 14th
month after you reach age 65) is prorated by dividing your years and months of Continuous Coverage by
15.
If you had 15 or more years of Continuous Coverage when you had a Termination of Employment and
you had coverage of one times Pay at some time during your last 60 months immediately before
termination or you did not meet the “Rule of 60”, the amount of coverage for your lifetime after termination
is equal to the amount you would have had if you had been covered for one times Pay immediately
before termination.
If you had at least 10 but less than 15 years of Continuous Coverage (at least 5 years of Continuous
Coverage for employees hired prior to 1/1/95) and you had coverage of one times Pay at some time
during last 60 months immediately before you had a Termination of Employment, or you did not meet the
“Rule of 60”, you will have coverage equal to one times Pay, prorated by dividing your years and months
of Continuous Coverage by 15. This coverage began on the day you terminated and will remain the
same unless you buy down to the flat amount of $50,000.

 If you were hired prior to January 1, 1997, and you were less than age 45 on January 1,
 1997 and if your combined age and Continuous Coverage as of January 1, 1997 totaled
                                    less than 60 years
If you met the “Rule of 60” (see "Key Terms” section of this SPD), you had 15 or more years of
Continuous Coverage, and you had coverage of at least two times Pay throughout your last 60
months immediately before you had a Termination of Employment, your coverage after you terminated is
equal to 50% of the amount of coverage you had immediately prior to termination. At age 65, your
coverage will reduce to 50% of your Pay (but in no event will coverage exceed $50,000) or the reduced
amount that went into effect upon termination, whichever is less.
If you met the “Rule of 60” (see "Key Terms” section of this SPD), you had at least 10 but less than 15
years of Continuous Coverage (at least 5 years of Continuous Coverage for employees hired prior to
1/1/95), and you had coverage of at least two times Pay throughout your last 60 months immediately
before you had a Termination of Employment, a special rule applies. Your coverage at termination was
the same as if you had more than 15 years of Continuous Coverage. However, the amount of your

                                                        Page 20
                           Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
          Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 61 of 125


coverage beginning at age 65 is prorated by dividing your years and months of Continuous Coverage by
15.
If you had 15 or more years of Continuous Coverage and you had coverage of one times Pay at
some time only during your last 60 months immediately before you had a Termination of Employment, or
you did not meet the “Rule of 60”, your coverage after you terminated was equal to one times Pay. At
age 65, your coverage will reduce to 50% of your Pay (but in no event will coverage exceed $50,000) or
the amount that went into effect upon termination, whichever is less.
If you had at least 10 but less than 15 years of Continuous Coverage (at least 5 years of Continuous
Coverage for employees hired prior to 1/1/95) and you had coverage of one times Pay at some time
during your last 60 months immediately before you had a Termination of Employment, or you did not
meet the “Rule of 60”, a special rule applies. The amount of your coverage beginning at age 65 is
prorated by dividing your years and months of Continuous Coverage by 15.
                If you were hired January 1, 1997 through December 31, 1997
If you had 15 or more years of Continuous Coverage and you had coverage of at least two times
Pay throughout your last 60 months immediately before when you had a Termination of Employment,
your coverage after you terminate is equal to 50% of the amount of coverage you had immediately prior
to termination. At age 65, your life insurance will reduce to 50% of your Pay (but in no event will
coverage exceed $50,000) or the reduced amount that went into effect upon termination, whichever is
less.
If you had at least 10 but less than 15 years of Continuous Coverage (at least 5 years of Continuous
Coverage for employees hired prior to 1/1/95) and you had coverage of at least two times Pay
throughout your last 60 months immediately before you had a Termination of Employment, a special rule
applies. Your coverage at termination is the same as if you had more than 15 years of coverage.
However, the amount of your life insurance beginning at age 65 is prorated by dividing your years and
months of Continuous Coverage by 15.
If you had 15 or more years of Continuous Coverage and you had coverage of one times Pay at
some time during your last 60 months immediately before you had a Termination of Employment, your life
insurance after you terminated is equal to one times Pay. At age 65, your life insurance will reduce to
50% of your Pay (but in no event will coverage exceed $50,000) or the amount that went into effect upon
termination, whichever is less.
If you had at least 10 but less than 15 years of Continuous Coverage (at least 5 years of Continuous
Coverage for employees hired prior to 1/1/95) and you had coverage of 1 X Pay at some time during
your last 60 months immediately before you had a Termination of Employment, a special rule applies.
The amount of your life insurance beginning at age 65 is prorated by dividing your years and months of
Continuous Coverage by 15.
    If you were hired on or after January 1, 1998 and on or prior to December 31, 2003
If you had 15 or more years of Continuous Coverage when you had a Termination of Employment,
your Life Insurance after you terminated will be equal to one times Pay. At age 65, you coverage will
reduce to 50% of your Pay (but in no event will coverage exceed $50,000) or the amount that went into
effect upon termination, whichever is less.
If you had at least 10 but less than 15 years of Continuous Coverage (at least 5 years of Continuous
Coverage for employees hired prior to 1/1/95) when you had a Termination of Employment, a special rule
applies. The amount of your coverage beginning at age 65 is prorated by dividing your years and months
of Continuous Coverage by 15.

Employees with Less than 10 Years of Continuous Coverage
If you had less than 10 years of Continuous Coverage (at least 5 years of Continuous
Coverage for employees hired prior to 1/1/95) when you had a Termination of Employment,
you will not be eligible to continue your Company-Paid Life Insurance coverage following your
termination. However, you may convert your coverage to an individual policy. (For more
information, refer to the “Conversion” section of this SPD).



                                                       Page 21
                          Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
           Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 62 of 125


C. Applicable to Eligible Former Employees with hire dates prior to January 1, 2004
   and who had a Termination of Employment on or after January 1, 2004 through
   December 31, 2009

Important Note: This section and several sections that follow deal with monthly reductions in
the amount of life insurance. While these reductions are calculated on a monthly basis, the
reductions are actually applied only once each year, on January 1, for the prior 12 months.

        Salaried and Commissioned Employees on the Administrative Payroll

   If you were hired prior to January 1, 1999 and were at least age 45 or had at least 20
                   years of Continuous Service as of December 31, 1998
If you met the “Rule of 60” (see "Key Terms” section of this SPD), you had 15 or more years of
Continuous Service, and you had coverage of at least two times Pay throughout your last 60 months
immediately before you had a Termination of Employment, your coverage after you terminated is equal to
two times Pay until the first day of the 14th month after you reach age 65. The amount of your coverage
will then reduce by 1% each month for 50 months (not to be reduced below $25,000). After this 50%
reduction, the coverage amount will not change again during your lifetime.
    For example, assume that your Pay was $60,000, you had at least two times Pay throughout the 60-
    month period preceding your termination, and your coverage immediately before Termination of
    Employment was $120,000. Your coverage under MetLife Choices will remain at $120,000 (i.e., two
    times Pay). This amount will continue unreduced until the first day of the 14th month after you reach
    age 65. After that, your coverage will reduce by 1% per month for the next 50 months, to $60,000 (i.e.,
    one times Pay).
If you met the “Rule of 60” (see "Key Terms” section of this SPD), you had at least 10 but less than 15
years of Continuous Service (at least 5 years of Continuous Service for employees hired prior to
1/1/95) and you had coverage of at least two times Pay throughout your last 60 months immediately
before you had a Termination of Employment, a special rule applies. The amount of your coverage
during and after the 50 months of reductions (which begin on the first day of the 14th month after you
reach age 65) is prorated by dividing your years and months of Continuous Service by 15 (not to be
reduced below $25,000).
    For example, assume that your coverage at Termination of Employment is $100,000 but you had only
    10 years of Continuous Service under the Plan. The eventual amount of your coverage after
    reductions will then be: $100,000 x 50% x 10/15 = $34,000

    Under this special rule, the monthly reduction that starts 14 months past age 65 will be greater than if
    you had 15 years of Continuous Service and is calculated as follows:
                                       $100,000 - $34,000 = $66,000
                               $66,000 50 months = $1,320 monthly reduction
If you had 15 or more years of Continuous Service and you had coverage of one times Pay only,
throughout your last 60 months immediately before you had a Termination of Employment, your coverage
under MetLife Choices will be one times Pay ($25,000 minimum).
If you had at least 10 but less than 15 years of Continuous Service (at least 5 years of Continuous
Service for employees hired prior to 1/1/95) at Termination of Employment and you had coverage of one
times Pay only, throughout your last 60 months immediately before you had a Termination of
Employment, you will have coverage equal to one times Pay, prorated by dividing your years and months
of Continuous Service by 15 (not to be reduced below $25,000). This coverage will begin on the day you
terminate.
    For example, assume that your coverage based on one times Pay at termination is $50,000 but you
    had only 10 years of Continuous Service under the Plan. Your Life Insurance under MetLife Choices
    will be: $50,000 x 10/15 = $34,000
If you had 15 or more years of Continuous Service and you had coverage of $50,000 only, throughout
your last 60 months immediately before you had a Termination of Employment, your coverage when you
terminated was $50,000 and will stay the same for the rest of your life.

                                                        Page 22
                           Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
           Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 63 of 125


If you had 10 but less than 15 years of Continuous Service (at least 5 years of Continuous Service for
employees hired prior to 1/1/95) and you had coverage of $50,000 only, throughout your last 60 months
immediately before you had a Termination of Employment, a special rule applies. The amount of your
coverage is the same as if you had 15 years; however, the $50,000 will be prorated by dividing your
years and months of Continuous Service by 15 (not to be reduced below $25,000).
If you had 15 or more years of Continuous Service and you had more than one Company-Paid Life
Insurance level of coverage in effect during your last 60 months immediately before you had a
Termination of Employment, your coverage when you terminated was based on the level that will provide
the least amount of coverage as determined by your Pay immediately prior to termination ($25,000
minimum).
If you had 10 but less than 15 years of Continuous Service (at least 5 years of Continuous Service for
employees hired prior to 1/1/95) and you had coverage under more than one Company-Paid group term
life insurance level of coverage in effect during your last 60 months immediately before you had a
Termination of Employment, a special rule applies. The amount of your coverage is the same as if you
had 15 years of Continuous Service as described in the above bullet; however, the amount of coverage is
prorated by dividing your years and months of Continuous Service by 15 (not to be reduced below
$25,000).
  If you were hired prior to January 1, 1999 and were under age 45 and had less than 20
       years of Continuous Service as of December 31, 1998 or were hired on or after
                                      January 1, 1999
If you met the “Rule of 60” (see "Key Terms” section of this SPD), you had at least 10 years of
Continuous Service (at least 5 years of Continuous Service for employees hired prior to 1/1/95) at
Termination of Employment, and you had coverage of at least two times Pay throughout your last 60
months immediately before you had a Termination of Employment, your coverage reduced to one times
                                                                              th
Pay at termination and will remain at this level until the first day of the 14 month after you reach age 65.
The amount of your coverage will then reduce by 1% each month for 50 months (not to be reduced below
$25,000).
If you had at least 10 years of Continuous Service (at least 5 years of Continuous Service for
employees hired prior to 1/1/95) and you had coverage of one times Pay only, during your last 60
months immediately before you had a Termination of Employment, your coverage under MetLife Choices
reduced to ½ of one times Pay (maximum coverage of $50,000 and a minimum of $25,000).
If you had coverage of $50,000 only, throughout your last 60 months immediately before you had a
Termination of Employment, your coverage when you terminated reduced to $25,000 and will stay the
same for the rest of your life.
If you had more than one Company-Paid Life Insurance level of coverage in effect during your last 60
months immediately before you had a Termination of Employment, your coverage when you terminated
was based on the level that provided the least amount of coverage as determined by your Pay
immediately prior to termination. Such coverage will not exceed $50,000 and will not be less than
$25,000.

                            Individual Business Sales Management
  Individual Business Sales Management including Managing Directors and Agency Directors
If you were hired prior to January 1, 1997, and were at least age 45 on January 1, 1997 or
 if your combined age and Continuous Service as of January 1, 1997 totaled 60 or more
                                           years
If you met the “Rule of 60” (see "Key Terms” section of this SPD), you had 15 or more years of
Continuous Service, and you had coverage of at least two times Pay throughout your last 60 months
immediately before you had a Termination of Employment, your coverage after you terminated is equal to
two times Pay until the first day of the 14th month after you reach age 65. The amount of your coverage
will then reduce by 1% each month for 50 months (not to be reduced below $25,000). After this 50%
reduction, the coverage amount will not change again during your lifetime.
    For example, assume that your Pay was $60,000, you had at least two times Pay, and your coverage
    immediately before Termination of Employment was $120,000. Your coverage under MetLife Choices
    remains at $120,000 (i.e., two times Pay). This amount will continue unreduced until the first day of

                                                        Page 23
                           Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
           Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 64 of 125


    the 14th month after you reach age 65. After that, your coverage will reduce by 1% per month for the
    next 50 months, to $60,000 (i.e., one times Pay).
If you met the “Rule of 60” (see "Key Terms” section of this SPD), you had at least 10 but less than 15
years of Continuous Service (at least 5 years of Continuous Service for employees hired prior to
1/1/95) and you had coverage of at least two times Pay throughout your last 60 months immediately
before you had a Termination of Employment, a special rule applies. The amount of your coverage
during and after the 50 months of reductions (which begin on the first day of the 14th month after you
reach age 65) is prorated by dividing your years and months of Continuous Service by 15 (not to be
reduced below $25,000).
    For example, assume that your Pay was $50,000, your Life Insurance coverage at Termination of
    Employment was $100,000 but you have only 10 years of Continuous Service under the Plan. The
    eventual amount of your coverage after reductions will then be: $100,000 x 50% x 10/15 = $34,000
                                                                 th
    The monthly reduction that starts 14 months after your 65 birthday will be greater than if you had 15
    years of Continuous Service and is calculated as follows:
                                       $100,000 - $34,000 = $66,000
                             $66,000 50 months = $1,320 monthly reduction
If you had 15 or more years of Continuous Service and you had coverage of one times Pay only,
throughout your last 60 months immediately before you had a Termination of Employment, your coverage
was one times Pay ($25,000 minimum coverage) when you terminated, and will stay the same for the
rest of your life.
If you had at least 10 but less than 15 years of Continuous Service (at least 5 years of Continuous
Coverage for employees hired prior to 1/1/95) and you had coverage of one times Pay only, throughout
your last 60 months immediately before you had a Termination of Employment, you have coverage equal
to one times Pay, prorated by dividing your years and months of Continuous Service by 15 (not to be
reduced below $25,000). This coverage began on the day you terminated and will continue for the rest or
your life.
    For example, assume that your coverage based on one times Pay at termination was $50,000 but you
    had only 10 years of Continuous Service under the Plan. Your coverage under MetLife Choices will
    be: $50,000 x 10/15 = $34,000
If you had 15 or more years of Continuous Service and you had coverage of $50,000 only,
throughout your last 60 months immediately before you had a Termination of Employment, your coverage
when you terminated was $50,000 and will stay the same for the rest of your life.
If you had 10 but less than 15 years of Continuous Service (at least 5 years of Continuous Coverage
for employees hired prior to 1/1/95), and you had coverage of $50,000 only, throughout your last 60
months immediately before you had a Termination of Employment, a special rule applies. The amount of
your coverage is the same as if you had 15 years; however, the $50,000 will be prorated by dividing your
years and months of Continuous Service by 15 (not to be reduced below $25,000).
If you had 15 or more years of Continuous Service and you had more than one Company-Paid Life
Insurance level of coverage in effect during your last 60 months immediately before you had a
Termination of Employment, your coverage when you terminated was based on the level that provided
the least amount of coverage as determined by your Pay immediately prior to termination ($25,000
minimum).
If you had 10 but less than 15 years of Continuous Service (at least 5 years of Continuous Coverage
for employees hired prior to 1/1/95), and you had coverage under more than one Company-Paid Life
Insurance level of coverage in effect during your last 60 months immediately before you had a
Termination of Employment, a special rule applies. The amount of your coverage is the same as if you
had 15 years of Continuous Service as described in the above bullet; however, the amount of coverage
was prorated by dividing your years and months of Continuous Service by 15 (not to be reduced below
$25,000).
 If you were hired prior to January 1, 1997, and were less than age 45 on January 1, 1997
and if your combined age and Continuous Service as of January 1, 1997 totaled less than
               60 years or hired January 1, 1997 through December 31, 1997
If you met the “Rule of 60” (see "Key Terms” section of this SPD), you had 15 or more years of
Continuous Service, and you had coverage of at least two times Pay throughout your last 60 months

                                                       Page 24
                          Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
           Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 65 of 125


immediately before you had a Termination of Employment, your coverage after you terminates is equal to
                                           th
two times Pay until the first day of the 14 month after you reach age 65. The amount of your coverage
will then reduce by 1% each month for 50 months. After this 50% reduction, the coverage amount will not
exceed $50,000 or be reduced below $25,000.
    For example, assume that your Pay was $60,000, you had at least two times Pay, and your coverage
    immediately before Termination of Employment was $120,000. Your coverage under MetLife Choices
    remains at $120,000 (i.e., two times Pay). This amount will continue unreduced until the first day of
    the 14th month after you reach age 65. After that, your coverage will reduce by 1% per month for the
    next 50 months, to $50,000.
If you met the “Rule of 60” (see "Key Terms” section of this SPD), you had at least 10 but less than 15
years of Continuous Service (at least 5 years of Continuous Coverage for employees hired prior to
1/1/95), and you had coverage of at least two times Pay throughout your last 60 months immediately
before you had a Termination of Employment, a special rule applies. The amount of your coverage
beginning at age 65 is prorated by dividing your years and months of Continuous Service by 15.
    For example, assume that your Pay is $50,000, your Life Insurance coverage at termination is
    $100,000 but you have only 10 years of Continuous Service under the Plan. The eventual amount of
    your coverage after reductions will then be: $100,000 x 50% x 10/15 = $34,000
                                                              th
The monthly reduction that starts 14 months after your 65 birthday will be greater than if you had 15
years of Continuous Service and is calculated as follows:
                                          $100,000 - $34,000 = $66,000
                                $66,000 50 months = $1,320 monthly reduction
If you had 15 or more years of Continuous Service when you had a Termination of Employment, your
Life Insurance after you terminated is equal to one times Pay. At age 65, your life insurance reduces by
1% each month for 50 months not to exceed $50,000 or be reduced below $25,000.
If you had at least 10 but less than 15 years of Continuous Service (at least 5 years of Continuous
Coverage for employees hired prior to 1/1/95) and you had coverage of one times Pay only, throughout
your last 60 months immediately before you had a Termination of Employment, a special rule applies.
Your coverage after you terminated is the same as if you had more than 15 years of Continuous Service
at one times Pay. However, the amount of your coverage beginning at age 65 is prorated by dividing
your years and months of Continuous Service by 15 with a maximum coverage of $50,000 and a
minimum of $25,000.
If you had coverage of $50,000 only, throughout your last 60 months immediately before you had a
Termination of Employment, your coverage when you terminated reduced to $25,000 and will stay the
same for the rest of your life.
If you had more than one Company-Paid Life Insurance level of coverage in effect during your last 60
months immediately before you had a Termination of Employment, your coverage when you terminated is
based on the level that will provide the least amount of coverage as determined by your Pay immediately
prior to termination. Such coverage will not exceed $50,000 and will not be less than $25,000.
                           If you were hired on or after January 1, 1998
If you had 15 or more years of Continuous Service when you had a Termination of Employment, your
                                                                                           th
Life Insurance after you terminated is equal to one times Pay until the first day of the 14 month after you
reach age 65. The amount of coverage will then reduce by 1% each month for 50 months not to exceed
$50,000 or be reduced below $25,000.
If you had at least 10 but less than 15 years of Continuous Service (at least 5 years of Continuous
Coverage for employees hired prior to 1/1/95) when you had a Termination of Employment, a special rule
applies. The amount of your coverage is the same as if you had 15 years; however, the amount is
prorated by dividing your years and months of Continuous Service by 15 and not to exceed $50,000 or be
reduced below $25,000.
If you had coverage of $50,000 only, throughout your last 60 months immediately before you had a
Termination of Employment, your coverage when you terminated reduced to $25,000 and will stay the
same for the rest of your life.
If you had more than one Company-Paid Life Insurance level of coverage in effect during your last 60
months immediately before you had a Termination of Employment, your coverage when you terminated
was based on the level that will provide the least amount of coverage as determined by your Pay

                                                        Page 25
                           Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
           Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 66 of 125


immediately prior to termination. Such coverage will not exceed $50,000 and will not be less than
$25,000.

Individual Business Financial Services Representatives and Functional Managers
If you were an Individual Business Financial Services Representative or Functional Manager,
your coverage following Termination of Employment is subject to not only the factors listed in
the “How the Plan Pays” section of this SPD, but also upon your five-year average life
insurance coverage prior to when you had a Termination of Employment.
  If you were hired prior to January 1, 1997, and you were at least age 45 on January 1,
1997 or if your combined age and Continuous Service as of January 1, 1997 totaled 60 or
                                        more years
If you met the “Rule of 60” (see "Key Terms" section of this SPD), you had 15 or more years of
Continuous Service, and you had coverage of at least two times Pay throughout your last 60
months immediately before you had a Termination of Employment, your coverage after you terminated is
                                                    th
equal to two times Pay until the first day of the 14 month after you reach age 65. The amount of your
coverage is then reduced 1% each month for 50 months (not to be reduced below $25,000). After 50
months, your lifetime coverage will be 50% of the average amount of coverage you would have had
based on two times Pay during the 60 months before you terminated. Please note that this 50% is
calculated on the average amount of your coverage before you had a Termination of Employment, not
the actual amount immediately before termination. After this 50% reduction, the coverage amount will
not change again during your lifetime.
   For example, assume that your Pay was $35,000, your coverage at Termination of Employment
   based on two times Pay was $70,000, and your average coverage for the previous five years based
                                                                                                th
   on two times Pay was $60,000. You will have $70,000 in coverage until the first day of the 14 month
   after you reach age 65. Reductions over the next 50 months will bring your coverage to 50% of
   $60,000, or $30,000.

    The monthly reduction will be two percent of the difference between the amount in effect at
    termination ($70,000) and the eventual amount of insurance ($30,000) as shown in the calculation
    below:
                                        $70,000 - $30,000 = $40,000
                                   $40,000 x 2% = $800 monthly reduction

    The monthly reduction can also be calculated by dividing the difference ($40,000) by the 50 months
                                 $40,000/50 = $800 monthly reduction

As a second example, assume that your Pay was $35,000, your coverage at Termination of Employment
based on two times Pay was $70,000, and your average coverage for the previous five years based on
                                                                                           th
two times Pay was $80,000. You will have $70,000 in coverage until the first day of the 14 month after
you reach age 65. But then reductions over the next 50 months will bring your coverage to 50% of
$80,000, or $40,000.
If you met the “Rule of 60” (see "Key Terms” section of this SPD), you had at least 10 but less than 15
years of Continuous Service (at least 5 years of Continuous Coverage for employees hired prior to
1/1/95), and you had coverage of at least two times Pay throughout your last 60 months immediately
before you had a Termination of Employment, a special rule applies. The amount of your coverage
during and after the 50 months of reductions (which begin on the first day of the 14th month after you
reach age 65) is prorated by dividing your years and months of Continuous Service by 15 (not to be
reduced below $25,000).
    For example, assume that your Pay was $40,000, your coverage at Termination of Employment
    based on two times Pay is $80,000, your average coverage for the previous five years based on two
    times Pay was $75,000, and you had 10 years of Continuous Service under the Plan. You will have
                                                     th
    $80,000 in coverage until the first day of the 14 month after you reach age 65. Reductions over the
    next 50 months will bring your coverage to $25,000 (50% x $75,000 x 10/15).




                                                       Page 26
                          Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
           Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 67 of 125


If you had 15 or more years of Continuous Service when you had a Termination of Employment and
you had coverage of one times Pay only, throughout your last 60 months immediately before termination,
coverage will continue at one times Pay for your lifetime ($25,000 minimum).
If you had 10 but less than 15 years of Continuous Service (at least 5 years of Continuous Coverage
for employees hired prior to 1/1/95), and you had coverage of $50,000 only, throughout your last 60
months immediately before you had a Termination of Employment, a special rule applies. The amount of
your coverage is the same as if you had 15 years; however, the $50,000 will be prorated by dividing your
years and months of Continuous Service by 15 (not to be reduced below $25,000).
If you had 15 or more years of Continuous Service and you had more than one Company-Paid Life
Insurance level of coverage in effect during your last 60 months immediately before you had a
Termination of Employment, your coverage when you terminated was based on the level that provided
the least amount of coverage as determined by your Pay immediately prior to termination ($25,000
minimum).
If you had 10 but less than 15 years of Continuous Service (at least 5 years of Continuous Coverage
for employees hired prior to 1/1/95), and you had coverage under more than one Company-Paid Life
Insurance level of coverage in effect during your last 60 months immediately before you had a
Termination of Employment, a special rule applies. The amount of your coverage is the same as if you
had 15 years of Continuous Service as described in the above bullet; however, the amount of coverage
will be prorated by dividing your years and months of Continuous Service by 15 (not to be reduced below
$25,000).
If you were hired prior to January 1, 1997, and you were less than age 45 on January 1,
1997 and if your combined age and Continuous Service as of January 1, 1997 totaled
less than 60 years or you were hired January 1, 1997, through December 31, 1997
If you met the “Rule of 60” (see "Key Terms” section of this SPD), you had 15 or more years of
Continuous Service, and you had coverage of at least two times Pay throughout your last 60 months
immediately before you had a Termination of Employment, your coverage after you terminated is equal to
                                           th
two times Pay until the first day of the 14 month after you reach age 65. The amount of coverage will
then reduce by 1% each month for 50 months not to exceed $50,000 or be reduced below $25,000. After
50 months, your lifetime coverage will be 50% of the average amount of coverage you would have had
based on two times Pay during the 60 months before you had a Termination of Employment. Please
note that this 50% is calculated on the average amount of your coverage before termination, not the
actual amount immediately before termination. After this 50% reduction, the coverage amount will not
change again during your lifetime.
    For example, assume that your Pay was $35,000, your coverage at Termination of Employment
    based on two times Pay was $70,000, and your average coverage for the previous five years based
                                                                                                 th
    on two times Pay was $60,000. You will have $70,000 in coverage until the first day of the 14 month
    after you reach age 65. Reductions over the next 50 months will bring your coverage to 50% of
    $60,000, or $30,000.

    The monthly reduction will be two percent of the difference between the amount in effect at
    Termination of Employment ($70,000) and the eventual amount of insurance ($30,000) as shown in
    the calculation below:
                                      $70,000 - $30,000 = $40,000
                                 $40,000 x 2% = $800 monthly reduction

     The monthly reduction can also be calculated by dividing the difference ($40,000) by the 50 months:
                                  $40,000/50 = $800 monthly reduction
If you met the “Rule of 60” (see "Key Terms” section of this SPD), you had at least 10 but less than 15
years of Continuous Service (at least 5 years of Continuous Coverage for employees hired prior to
1/1/95), and you had coverage of at least two times Pay throughout your last 60 months immediately
before you had a Termination of Employment, a special rule applies. Your coverage at termination is the
same as if you had more than 15 years of Continuous Service. However, the amount of your coverage
beginning at age 65 is prorated by dividing your years and months of Continuous Service by 15.
If you had 15 or more years of Continuous Service and you had coverage of one times Pay only,
throughout your last 60 months immediately before you had a Termination of Employment, your coverage


                                                       Page 27
                          Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
           Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 68 of 125


                                                                                th
after you terminated is equal to one times Pay until the first day of the 14 month after you reach age 65.
The amount of coverage will then reduce by 1% each month for 50 months not to exceed $50,000 or be
reduced below $25,000. After 50 months, your lifetime coverage will be 50% of the average amount of
coverage you would have had based on one times Pay during the 60 months before you had a
Termination of Employment. Please note that this 50% is calculated on the average amount of your
coverage before termination, not the actual amount immediately before termination. After this 50%
reduction, the coverage amount will not change again during your lifetime.
If you had at least 10 but less than 15 years of Continuous Service (at least 5 years of Continuous
Coverage for employees hired prior to 1/1/95) and you had coverage of one times Pay only, throughout
your last 60 months immediately before you had a Termination of Employment, a special rule applies.
Your coverage at termination is the same as if you had more than 15 years of Continuous Service.
However, the amount of your coverage beginning at age 65 is prorated by dividing your years and
months of Continuous Service by 15.
If you had coverage of $50,000 only, throughout your last 60 months immediately before you had a
Termination of Employment, your coverage when you terminated reduced to $25,000 and will stay the
same for the rest of your life.
If you had more than one Company-Paid Life Insurance level of coverage in effect during your last 60
months immediately before you had a Termination of Employment, your coverage when you terminated
was based on the level that will provide the least amount of coverage as determined by your Pay
immediately prior to termination. Such coverage will not exceed $50,000 and will not be less than
$25,000.
    If you were hired on or after January 1, 1998 and on or prior to December 31, 2003
If you had 15 or more years of Continuous Service and had one times Pay only, throughout your last
60 months immediately before you had a Termination of Employment, your coverage at termination will
                                                             th
be equal to one times Pay only, until the first day of the 14 month after you reach age 65. The amount
of coverage will then reduce by 1% each month for 50 months not to exceed $50,000 or be reduced
below $25,000. After 50 months, your lifetime coverage will be 50% of the average amount of coverage
you would have had based on one times Pay during the 60 months before you terminated. Please note
that this 50% is calculated on the average amount of your coverage before you had a Termination of
Employment, not the actual amount immediately before termination. After this 50% reduction, the
coverage amount will not change again during your lifetime
If you had at least 10 but less than 15 years of Continuous Service (at least 5 years of Continuous
Coverage for employees hired prior to 1/1/95), and had one times Pay only, in effect throughout the last
60 months prior to you having a Termination of Employment, a special rule applies. The amount of your
coverage at termination was the same as if you had more than 15 years of Continuous Service.
However, the amount of your coverage beginning at age 65 is prorated by dividing your years and
months of Continuous Service by 15 subject to a maximum of $50,000 and a minimum of $25,000.
If you had coverage of $50,000 only, throughout your last 60 months immediately before you had a
Termination of Employment, your coverage when you terminated reduced to $25,000 and will stay the
same for the rest of your life.
If you had more than one Company-Paid Life Insurance level of coverage in effect during your last 60
months immediately before you had a Termination of Employment, your coverage when you terminated
was based on the level that will provide the least amount of coverage as determined by your Pay
immediately prior to termination. Such coverage will not exceed $50,000 and will not be less than
$25,000.

Employees with Less than 10 Years of Continuous Service
If you had less than 10 years of Continuous Service (at least 5 years of Continuous
Coverage for employees hired prior to 1/1/95) when you had a Termination of Employment,
you will not be eligible to continue your Company-Paid Life Insurance
coverage following your termination. However, you may convert your coverage to an
individual policy. (For more information, refer to the “Conversion” section of this SPD).



                                                        Page 28
                           Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
           Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 69 of 125


D. Applicable to Eligible Former Employees with hire dates prior to January 1, 2004
and who had Termination of Employment on or after January 1, 2010

   If you were hired prior to January 1, 1999 and were at least age 45 or had at least 20
                   years of Continuous Service as of December 31, 1998

If you met the “Rule of 60” (see "Term You Should Know” section of this SPD) and you had coverage
of at least two times Pay throughout your last 60 months immediately before you have a Termination of
Employment with eligibility for MetLife Choices, your coverage at termination will be subject to an
immediate 50% reduction (not to be reduced below $25,000). After this 50% reduction, the coverage
amount will not change again during your lifetime.
    For example, assume that your Pay is $60,000, you had at least two times Pay throughout the
    60-month period preceding your termination, and your coverage immediately before
    Termination of Employment with Eligibility for MetLife Choices was $120,000. Your coverage
    under MetLife Choices will reduce to $60,000 (i.e., one times Pay).
If you had coverage of one times Pay only, during your last 60 months immediately before you had a
Termination of Employment with eligibility for MetLife Choices, your coverage under MetLife Choices will
reduce at termination by 50% to ½ of one times Pay with a minimum of $25,000 and will stay the same
for the rest of your life.

If you had coverage of $50,000 only, throughout your last 60 months immediately before you have a
Termination of Employment with eligibility for MetLife Choices, your coverage when you terminate will
reduce by 50% to $25,000 and will stay the same for the rest of your life.

If you had more than one Company-Paid Life Insurance level of coverage in effect during your last 60
months immediately before you have a Termination of Employment with eligibility for MetLife Choices,
your coverage when you terminate will be based on the level that will provide the least amount of
coverage as determined by your Pay immediately prior to termination ($25,000 minimum).

  If you were hired prior to January 1, 1999 and were under age 45 and had less than 20
      years of Continuous Service as of December 31, 1998 or were hired on or after
                        January 1, 1999 but before January 1, 2004

If you met the “Rule of 60” (see "Key Terms” section of this SPD) and you had coverage of at least
two times Pay throughout your last 60 months immediately before you have a Termination of
Employment with eligibility for MetLife Choices, your coverage will reduce by 50% to one times Pay at
termination not to exceed $50,000 or be below $25,000. After this 50% reduction, the coverage amount
will not change again during your lifetime.

If you had coverage of one times Pay only, during your last 60 months immediately before you have a
Termination of Employment with eligibility for MetLife Choices, your coverage under MetLife Choices will
reduce to 50% or ½ of one times Pay at termination with a maximum coverage of $50,000 and a
minimum of $25,000 and will stay the same for the rest of your life.

If you have coverage of $50,000 only, throughout your last 60 months immediately before you have a
Termination of Employment with eligibility for MetLife Choices, your coverage when you terminate will
reduce to $25,000 and will stay the same for the rest of your life.

If you have more than one Company-Paid Life Insurance level of coverage in effect during your last
60 months immediately before you have a Termination of Employment with eligibility for MetLife Choices,
your coverage when you terminate will be based on the level that will provide the least amount of
coverage as determined by your Pay immediately prior to termination. Such coverage will not exceed
$50,000 and will not be less than $25,000.


                                                       Page 29
                          Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
         Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 70 of 125


Employees with Less than 10 Years of Continuous Service
If you had less than 10 years of Continuous Service (at least 5 years of Continuous
Coverage for employees hired prior to 1/1/95) when you had a Termination of Employment,
you will not be eligible to continue your Company-Paid Life Insurance
coverage following your termination. However, you may convert your coverage to an
individual policy. (For more information, refer to the “Conversion” section of this SPD).

E. Applicable to Eligible Former Employees with Hire Dates on or after January 1, 2004
   and who had a Termination of Employment on or after January 1, 2004
  If you had at least 10 years of Continuous Service when you had a Termination of
  Employment, your coverage reduced to $25,000 and will remain in effect thereafter.
  If you had less than 10 years of Continuous Service when you had a Termination of
  Employment, you will not be eligible to continue your Company-Paid Life Insurance
  coverage following your termination. However, you may convert your coverage to an
  individual policy. (For more information, refer to the “Conversion” section of this SPD.)

Employees with Less than 10 Years of Continuous Service
If you had less than 10 years of Continuous Service (at least 5 years of Continuous
Coverage for employees hired prior to 1/1/95) when you had a Termination of Employment,
you will not be eligible to continue your Company-Paid Life Insurance
coverage following your termination. However, you may convert your coverage to an
individual policy. (For more information, refer to the “Conversion” section of this SPD).

If You Are an Eligible Former Employee and Worked Past Age 65
If you continued working beyond age 65, the amount of your Company-Paid Life Insurance
was subject to reduction but the date the reduction began depended upon your date of birth
and the date you were hired.

The amount of your coverage did not begin to reduce until the date you had a Termination of
Employment (and you were eligible to continue coverage under MetLife Choices). On that
date, the amount of your coverage reduced to what it would have been if you had a
Termination of Employment (and you were eligible to continue coverage under MetLife
Choices) upon attainment of age 65.

For example, assume that your Pay was $75,000, you had coverage of four times Pay under
MetLife Options throughout your last 60 months immediately before you had a Termination of
Employment (and were eligible for MetLife Choices), and your life insurance coverage
immediately before termination was $300,000. Also assume that you were a salaried
employee hired prior to January 1, 1999, you were at least 45 as of December 31, 1998 with
more than 15 years of service at termination, you met the “Rule of 60” and you terminated at
age 70. At termination, your life insurance coverage dropped to $75,000 (i.e., one times Pay),
based on the reduction formula that would apply if you had terminated at age 65.

Conversion of Reduction Amounts
When coverage is reduced for Eligible Former Employees at or following Termination of
Employment, the amount of reduction can be converted to an individual policy when the
reduction equals 20% or more of the face value. (For more information, refer to the
“Conversion” section of this SPD).

                                                   Page 30
                      Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
         Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 71 of 125



Accelerated Benefit Option
To be eligible for the Accelerated Death Benefit, you must be terminally ill with no more than
a 12-month life expectancy. The maximum benefit payable is 80% of the face amount of your
Life Insurance, not to exceed $500,000. The minimum benefit payable is 25% of the face
amount of your Life Insurance or $50,000, whichever is less.

Important Note: If your Company-Paid Life Insurance coverage is reducing or is scheduled
for reduction within the next six months, the amount of insurance considered for the
Accelerated Death Benefit is the scheduled reduced amount.




                                                   Page 31
                      Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
         Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 72 of 125


OTHER PROVISIONS

Assignment of Benefits
You may assign your Company-Paid Life Insurance coverage as gifts to your spouse, children
or any other person or institution you wish. However, if you do so, you will not be able to
change your option or beneficiary or exercise any other ownership right, including the right to
convert. Assignments made are considered irrevocable and cannot be reversed without the
written consent of the assignee. Once you have assigned your coverage, only your assignee
has the right to designate and change the beneficiary and to exercise all the rights and interests
of your coverage.

Because an assignment may have certain tax consequences, you should consult a legal or tax
expert before deciding on this procedure.

You can print an assignment form from the MRSC website www.mymetlifebenefitsonline.com
under ‘Forms Library’ or by calling the MetLife Retiree Service Center at 800-553-3803 to
request that a form be mailed to you.

   Restrictions apply to changes to your Company-Paid Life Insurance coverage. With
   respect to Company-Paid Life Insurance coverage, NO ONE may make changes to the
   level of such coverage after the assignment goes into effect.

No assignment will be binding on the insurance company or the employer unless the
following conditions are met:
    The assignment is in a form that is acceptable to the insurance company and the employer.
    The assignment is accepted, in writing, by the insurance company and the employer.
    The assignment is filed with MetLife.

Neither the insurance company nor the employer assumes any obligation as to the validity or
the sufficiency of any assignment.

How to Claim a Benefit
Life Claims must be submitted within a reasonable time period following the covered
individual’s death.

To initiate a Claim, please call the Beneficiary Services Center at 800-638-7375.

Requests for benefits or any other Claims in regard to the benefit program, including those in
regard to coverage, eligibility or interpretation of Plan terms, must be made to the following
address:
   MetLife
   US Service Delivery Center
   Beneficiary Services
   P.O. Box 99
   Johnstown, PA 15907-0099




                                                    Page 32
                       Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
          Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 73 of 125


If Your Claim is Denied
Claimants whose requests for benefits are denied will receive a written explanation for the
denial containing the following information:
   The specific reason(s) for the denial;
   Plan provision on which it is based;
   Any additional material or information necessary for the claimant to perfect the Claim and an
   explanation of why such material or information is necessary; and
   A description of Plan review procedures and time limits, including a statement that the
   claimant has the right to bring civil action if the Claim is denied on appeal.

Beneficiaries or their authorized representatives wanting to dispute an adverse benefit
determination, payment amount or Plan interpretation that relates to their receipt of Plan benefits
or exercise of a current right available under the Plan, must file an appeal within 60 days of
receipt of the adverse determination. Life appeals must be sent in writing to:
   MetLife
   Life Claims
   P.O. Box 3032
   Utica, NY 13504
Claimants may submit any additional information (such as comments, documents, records and
any other information relating to the Claim) when they submit the request for appeal. Upon
request and free of charge, MetLife will provide reasonable access to, and copies of, all
documents, records, and other information relevant to the Claim.

MetLife, in its capacity as Claims Administrator, will review benefit decisions. MetLife, in its
capacity as Plan Administrator, will review eligibility decisions. All determinations regarding
benefits and eligibility will be made within 60 days of your written appeal. The Claims
Administrator has the final decision-making authority on whether or not to pay a Claim. The Plan
Administrator has full discretion in making all required determinations on benefit eligibility. A 60-
day extension is allowable if deemed necessary by the Claims Administrator or Plan
Administrator. If an extension is required, a formal notice will be sent to you before the
expiration of the initial 60-day period and will include an explanation as to why an extension is
required and the date by which the Plan expects to make a determination on review. If a Claim
is denied on appeal, a final written decision will be sent, stating the reasons for the denial,
references to any specific Plan provisions on which the denial is based, a statement of the right
to bring a civil action and a statement of the right to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other information relevant to
your Claim.

All decisions are final and are not open to further administrative appeal. All Claims must
be submitted in accordance with these procedures in order to be considered for
payment. No civil action can be brought challenging the denial of the Claim on appeal
more than six months following the date on which the written response to your appeal is
sent to you.




                                                     Page 33
                        Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
         Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 74 of 125


Claims Involving Eligibility or Interpretation of Plan Terms Prior to the Covered
Individual’s Death
To the extent that your Claim involves eligibility of an individual as the insured, or there is an
issue requiring the interpretation of the terms of the Plan, it will be reviewed by MetLife, in its
capacity as Plan Administrator, generally within 90 days. The Plan Administrator can extend
this time by 90 days for such Claims that it determines need additional time to review. If an
extension is required, a formal extension notice, that will include an explanation as to why an
extension is required, will be sent to the claimant.

If Your Eligibility/Plan Interpretation Claim is Denied
Claimants whose requests for determinations of eligibility/plan interpretation issues are
denied will receive a written explanation for the denial containing the following information:
   The specific reason(s) for the denial;
   Plan provision on which it is based;
   Any additional material or information necessary for the claimant to perfect the Claim and
   an explanation of why such material or information is necessary; and
   A description of Plan review procedures and time limits, including a statement that the
   claimant has the right to bring civil action if the Claim is denied on appeal.

Plan participants or their authorized representatives wanting to dispute an adverse eligibility/
Plan interpretation must file a Claim within 60 days of receipt of the adverse determination.
Such appeals must be sent in writing to:
   Metropolitan Life Insurance Company
   Plan Administrator – Company-Paid Life Insurance Plan
   Human Resources – Global Benefits
   501 U.S. Highway 22
   Bridgewater, NJ 08807

Upon written request, MetLife will provide you free of charge with copies of documents,
records, and other information relevant to your Claim.

MetLife, in its capacity as Plan Administrator, will review all appeals involving eligibility or
Plan interpretation. All appeals will be decided within 60 days. The Plan Administrator has full
discretion in making all required determinations on benefit eligibility or Plan interpretation. A
60-day extension is allowable if deemed necessary by the Plan Administrator. If an extension
is required, a formal notice, which will include an explanation as to why an extension is
required will be sent to the Plan participant. If MetLife denies the Claim on appeal, a final
written decision will be sent, stating the reasons for the denial, references to any specific Plan
provisions on which the denial is based, and a statement of the right to bring a civil action.

All decisions are final and are not open to further administrative appeal. All Claims must
be submitted in accordance with these procedures in order to be considered for
payment. No civil action can be brought challenging the denial of the Claim on appeal
more than six months following the date on which the written response to your appeal is
sent to you.




                                                    Page 34
                       Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
         Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 75 of 125


All Other Claims
To the extent that your Claim does not involve eligibility or an issue of Plan interpretation,
MetLife, in its capacity as Claims Administrator, will determine the benefits payable within 90
days. MetLife can extend this time by 90 days for Claims it determines need additional time to
review. If an extension is required, a formal extension notice, that will include an explanation
as to why an extension is required, will be sent to the claimant.


Special Rules for Certain GenAmerica and New England Financial Eligible Former
Employees

If you had a Termination of Employment prior to January 1, 2001 under the New England
Financial or GenAmerica retirement plans, in accordance with the provisions of those
retirement plans, the amount of your life insurance is determined according to the plan you
were covered under at the time of your Termination of Employment.

Eligible Former Employees of New England Financial

If You had a Termination of Employment Prior to Age 65
The amount of your life insurance upon your Termination of Employment is equal to the
amount of life insurance you had immediately prior to Termination, with a maximum coverage
of 2 X Pay. This amount will continue unreduced until you reach age 65.

At age 65, the amount of your life insurance reduces to 1 X Pay, subject to a maximum of
$75,000.

At age 66, the amount of life insurance in effect at age 65 will reduce by 10% of that amount
each year until:
   the date your life insurance reduces to $10,000, or
   the date you reach age 75, whichever first occurs.

If You had a Termination of Employment On or after Age 65
If you had a Termination of Employment at age 65, the amount of your life insurance upon
your Termination of Employment reduced to an amount equal to 1 X Pay. At age 66, the
amount of life insurance in effect at age 65 reduces by 10% of that amount each year until:
(1) the date your life insurance reduces to $10,000, or (2) the date you reach age 75,
whichever first occurs.

If you had a Termination of Employment after age 65, the amount of your life insurance is
adjusted to the amount you would have had if you had a Termination of Employment at age
65.

Eligible Former Employees of GenAmerica

If You had a Termination of Employment Prior to October 1, 1979
The amount of your life insurance is the amount for which you were covered on the day prior
to your Termination of Employment except that upon attaining age 72, if your life insurance
exceeded $10,000, it was reduced to $10,000 plus 25% of the amount of the excess,

                                                   Page 35
                      Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
         Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 76 of 125


effective on January 1 following your 72nd birthday.

If You had a Termination of Employment on or after October 1, 1979 but were hired
Prior to January 1, 1992
Your life insurance upon your Termination of Employment was an amount equal to the lowest
salary multiple you elected as an active employee times your basic annual earnings on the
day before you had a Termination of Employment, rounded to the next higher $1,000, not to
exceed two and one-half times your basic annual earnings. In addition, beginning on January
1 following the year you reached age 61, your life insurance will reduce 5% each year (on
January 1) until the earlier of:
   the date your life insurance is reduced to the greater of $10,000 or 25% of the amount of
   life insurance at retirement, or
   the year you reach age 75

If You were hired or rehired on or After January 1, 1992
The amount of your life insurance reduced to $10,000 on the date you had a Termination of
Employment and is subject to no further reductions.




                                                   Page 36
                      Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
          Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 77 of 125


CONVERSION

You may continue your MetLife Choices Company-Paid Life Insurance coverage by applying
within 31 days for an individual life insurance policy in any form customarily issued by the
insurance company. For more information and appropriate forms, contact the MetLife Retiree
Service Center at 1-800-553-3803.

Your Company-Paid Life Insurance coverage must end or decrease for one of the following
reasons in order to apply for conversion:
   Your employment terminated;
   You're no longer in an employment class eligible for Company-Paid Life Insurance;
   The Company-Paid Life Insurance Plan ends;
   The Company-Paid Life Insurance Plan is changed resulting in an end to the Life Insurance
   for your employment class;
   Your Company-Paid Life Insurance level of coverage is reduced at Termination of
   Employment, or
   You had a Termination of Employment and you are not eligible for MetLife Choices
   Company-Paid Life Insurance.
   You Terminated with less than ten years of Continuous Coverage under the Plan (with less
   than five years if you commenced employment before 1995); or
   Your life insurance has been reduced by 20% or more of the amount of life insurance in effect
   prior to age 66.

Proof of good health is not required. The permanent policy may be preceded at your level of
coverage by a term insurance policy for one year.

The premium of the policy will be based on:
  The class of risk to which you belong;
  Your age on the effective date of the policy; and
  The form and amount of the policy.

If you're eligible to convert your life insurance, the amount of the converted policy will be no
more than the amount of your life insurance on the date the coverage ends or decreases,
less any amount of life insurance which remains in effect for which you may be eligible under
any group policy which takes effect within 45 days after your life insurance ends.

If you convert part of your group life insurance because of a reduction in the amount of life
insurance, the amount of your personal policy will not be more than the amount of the reduction.

Any conversion policy will become effective no earlier than the end of the 31-day application
period. If you die during the application period, the Insurance Company will pay a death benefit
to your Beneficiary. The amount of the death benefit will be the highest amount of life insurance
for which a personal policy could have been issued under the terms of this provision. This death
benefit will be paid even if you did not apply for a personal policy. Your choice of a Beneficiary
for a personal policy issued under this provision will be effective for the death benefit paid if you
die during the application period.



                                                     Page 37
                        Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
         Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 78 of 125


If the Insurance Company has issued a personal policy under this provision, the Insurance
Company will pay death benefits only if that policy is returned to the Insurance Company without
any Claim. In such case, an amount equal to the premiums paid on the personal policy will be
paid to your Beneficiary.

The application period is based on the date your group coverage terminates and the date of
written notice. Generally, you have 31 days from the date group coverage ends to apply for
conversion. However, if written notice is dated more than 15 days from the date of termination,
your application period is extended for an additional 45 days. If the 45-day extension applies to
you, it will not exceed more than 135 days from the date group insurance was terminated. In no
event may you apply later than the 135th day after the first day of the application period,
regardless of whether or not you received the application.




                                                    Page 38
                       Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
          Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 79 of 125


KEY TERMS

Active or Actively at Work
An employee is considered ‘Actively at Work’ if he or she is physically at work or away from his
or her job because of vacation, paid time off (PTO), holiday, discretionary holiday, Company
business, certain paid days outside the PTO bank, including jury duty, military leave (up to 13
days), and bereavement leave.

Affiliate
An affiliate is any legal entity in which an equity interest of at least 80% is held either by MetLife
or an entity owned directly or indirectly by MetLife and any legal entity which is in the same
“Affiliated Service Group” (as defined in Section 414(m) of the Internal Revenue Code) as
MetLife or any other Affiliate.

Beneficiary
Your Beneficiary is the person (or persons) or legal entities you choose to receive any benefits
payable because of your death. You may choose any Beneficiary or beneficiaries you wish for
your Company-Paid Life Insurance coverage, except that you cannot name a funeral home
as your beneficiary. If you designate more than one Beneficiary, payment will be made in
equal shares to each surviving Beneficiary, or all to the last survivor, unless you specify
otherwise.

You may designate contingent beneficiaries to receive benefits if there are no primary
beneficiaries living at the time of your death, subject to certain statutory limitations. In addition,
certain other types of Beneficiary designations are permitted.

You may change your Beneficiary at any time unless you have assigned your benefits as a gift.
See "Assignment of Coverage" paragraph under section entitled “Optional Provisions”. A
change of Beneficiary will not apply to any payment made before the date the Company accepts
your Beneficiary designation.

Certain Beneficiary designations permitted by Plan provisions or federal law may be
restricted by court decree.

A person's rights as a Beneficiary end if that person dies before your death occurs. The share
for that person will be divided among the surviving persons you have named as beneficiaries,
unless you have specified otherwise. Likewise, a legal entity's rights as Beneficiary end if that
legal entity ceases to exist before your death occurs.

Any payment made to one of these individuals will discharge the Company’s liability for the
amount paid. All payments to beneficiaries are subject to legal restrictions (for incompetence,
minors, and so on).

If there is no Beneficiary or contingent Beneficiary in existence at the time of your death, the
benefit will be paid as follows:
    to your surviving spouse, civil union spouse or domestic partner;
    if none, to your surviving children;
    if none, to your surviving parents;

                                                     Page 39
                        Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
          Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 80 of 125


   if none, to your surviving siblings; or
   if none of the aforementioned persons are alive, to your estate.

In no event shall the Plan Administrator take into account any divorce decree, any
property settlement agreement or order which purports to (i) waive the Beneficiary
status and/or rights of the Participant’s spouse, Civil Union Spouse, Domestic Partner
former spouse, former Civil Union Spouse, former Domestic Partner to one or more
benefits and/or (ii) grant Beneficiary status and/or rights to the Participant’s spouse,
Domestic Partner, former spouse, former Domestic Partner or any other individual
contrary to or in addition to the provisions of the most recent Beneficiary designation
form on file with the Plan Administrator. The Plan Administrator shall not have any
duty to inquire into the existence of other documents or court orders or to investigate
any other facts to determine the appropriate party who is your Beneficiary.

If you plan to have the insurance proceeds distributed through a Trust, your Trust(ee) will be
held fully responsible for the application for and disposition of the insurance proceeds.

Bridge Eligible
You are Bridge Eligible if your employment was terminated under the MetLife Plan for Transition
Assistance or the MetLife Plan for Transition Assistance for Officers (MPTA), your age was less
than 55 but you had attained at least age 50 and had at least 20 years of Continuous Service
upon your Termination of Employment (if you chose to receive your severance payment in a
lump sum), or on the last day of your severance period (if you chose to receive your severance
payments over time).

Claim
Claim means all benefit challenges for benefits due under the terms of the Plan, to enforce any
rights under the terms of the Plan, or to clarify rights to future benefits under the terms of the
Plan (including but not limited to all challenges concerning eligibility, status, entitlement to benefit
coverage, benefit terms, benefit calculations).

Claims Administrator
Claims Administrator refers to Metropolitan Life Insurance Company as administrator of the
Plan.

Company (or Employer)
The following are currently defined as the Company: Metropolitan Life Insurance Company
(MetLife); MetLife Group, Inc.; Metropolitan Property and Casualty Insurance Company;
MetLife Bank, National Association; MetLife Insurance Company of Connecticut; and
SafeGuard Health Plans, Inc. in the capacity of Employer, each with respect to its own
Employees.

Continuous Coverage
Continuous Coverage is the number of completed years you have been covered under the
Basic Life Insurance Plan. It is measured from your first date of employment and adjusted by
periods when you were not employed by the Company or when you have transferred to certain
part-time arrangements such as part-time variable status. Adjustments to the employment date
used to measure your Continuous Coverage depends on the circumstances involved, the

                                                     Page 40
                        Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
         Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 81 of 125


periods of time when you are not employed by the Company and the Continuous Coverage you
had before Termination of Employment.

Continuous Service
Continuous Service refers to the number of completed years you have been employed with
the Company. It is measured from your first date of employment and adjusted by periods
when you are not employed by the Company or when you have transferred to certain part
time arrangements such as part-time variable status. Adjustments to your employment
anniversary date depend on the circumstances involved, the periods of time when you are
not employed by the Company and the Continuous Service you had before Termination of
Employment. If you are Disabled, you will receive Continuous Service while you are
receiving Short Term Disability benefits during the first six months you are receiving Long
Term Disability benefits assuming your employment status is still Active, i.e., your
employment has not terminated.

Eligible Former Employee
Eligible Former Employee, as referred to in this SPD, means a former Employee who on or
after January 1, 1991 meets the following requirements for coverage under MetLife Choices:
(1) terminated his or her employment and satisfied the age and Continuous Service
requirements set forth in the table below on or before the date on which he or she had a
Termination of Employment; or (2) was Bridge Eligible on the date on which he or she had a
Termination of Employment; or (3) has been receiving long-term disability benefits for a
continuous period of at least two calendar years without a termination from employment.

           Age                           Years of Continuous Service
           55 to 57-1/2                  15
           58                            14
           59                            12
           60 and over                   10
           Age and service are computed in years and months. An adjustment to
           the years of service requirement will be made for intermediate ages.

Insurance Company
Insurance Company refers to Metropolitan Life Insurance Company in the capacity of an insurer
for the Life Insurance Plans.

LTD-Status Participant
A recipient of long term disability benefits under the MetLife Option and Choices Plan who
has not had a Termination of Employment.

MetLife Choices
MetLife Choices is the program that provides health and certain welfare benefits to Eligible
Former Employees and their Eligible Dependents. MetLife Choices also provides benefits for
Employees, who have received Long-Term Disability benefits for two full calendar years
under MetLife Options (and have not incurred a termination from employment), and their
Eligible Dependents. The MetLife Choices Plan is a component plan under the MetLife
Options and Choices Plan.


                                                   Page 41
                      Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
         Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 82 of 125


MetLife Options
MetLife Options is the program under the MetLife Options and Choices Plan that provides
health and certain welfare benefits to Eligible Employees and, where applicable, their Eligible
Dependents. The MetLife Options Plan is a component plan under the MetLife Options and
Choices Plan.

Pay
Pay, as it applies to benefits under the MetLife Choices Company-Paid Life Insurance Plan,
is equal to the amount of compensation that was considered for Company-Paid life Insurance
coverage under MetLife Options on the date you had a Termination of Employment or the
date of your disability. This amount is determined by your employee classification while
active as well as the date on which you had a Termination of Employment or began receiving
short-term or long-term disability benefits.

Rule of 60
You met the “Rule of 60” if as of December 31, 2001:
  you had five or more years of Continuous MetLife Service; and
  your age plus your years of Continuous MetLife Service equaled 60 or more.

Termination of Employment
Termination of Employment, as referred to in this Summary Plan Description, means the
cessation of employment with the Company, whether voluntarily or involuntarily, for reasons
other than death.

The/This Plan
This Plan means the Plan documents, policies and/or certificates, as applicable, which govern
the benefits provided to Eligible Former Employees or LTD-Status Participants and, if
applicable, their Eligible Dependents, under the Company-Paid Group Term Life Insurance
Plan.

Total Control Account
A Total Control Account is a method of paying group life insurance benefits once the life
insurance Claim is approved and processed. If positively elected as a payment option on the
Claim form, a guaranteed money market account is opened automatically for each Beneficiary
that elects the Total Control Account Payment option. In addition:
   A personalized checkbook is sent to each Beneficiary in case some or all of the proceeds are
   needed immediately.
   The Beneficiary may leave the proceeds in the money market account indefinitely, or
   withdraw funds (a minimum withdrawal of $250 up to a maximum withdrawal of the entire
   account balance). The decision is within the total control of the Beneficiary.
   The account earns interest at current money market rates. The Beneficiary can take as
   much time as necessary to decide how to use the proceeds. Once your Total Control
   Account is opened, you can contact a Total Control Account Representative at 800-638-7283
   should you have any questions or need more information.




                                                   Page 42
                      Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
         Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 83 of 125



You and Your
You and Your means the Eligible Former Employee or the LTD-Status Participant who is a
covered person for company-paid life insurance benefits. You and your does not include an
Eligible Dependent of the Eligible Former Employee or LTD-Status Participant.




                                                   Page 43
                      Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
         Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 84 of 125


ABOUT THIS DESCRIPTION

Purpose
The purpose of this material is to explain how the Company-Paid Group Term Life Insurance
coverage provided through the Plan works. You are responsible for using this SPD and other
resources provided to you to understand your Optional Dependent Life Insurance coverage.

Please note, however, that this description is not all inclusive, and if you have questions about your
coverage, you should call the MetLife Retiree Service Center at 1-800-553-3803. Complete details,
terms and conditions relating to each element of the Plan are contained in the official plan
documents and contracts governing the Plans; the specific provisions and language of these
documents will govern in every respect and instance. The following is provided to help you
determine which documents are controlling with respect to the Plan:
   This Summary Plan Description (as revised by any summaries of material modification)
   governs with respect to the following issues: your eligibility to participate in the Plan and
   under what conditions you are entitled to enroll for coverage under the Plan; the dollar
   amount of benefit payable and the circumstances in which this benefit is payable; what you
   need to do to obtain a benefit payment; what events or circumstances could lead to the
   loss of your coverage under the Plan; the maximum benefit payable to you in any one Plan
   Year or upon any one occurrence as well as the maximum benefit payable under the Plan
   in all Plan Years; the person or persons entitled to receive any benefit payable to you
   which you have claimed in the event of your death before the benefit has been paid to you;
   and any other conditions, limitations or exclusions affecting or limiting your ability to Claim
   or receive a benefit under the Plan.
   The plan document for the MetLife Choices Plan governs with respect to the following
   issues: the ability of the Participant to enroll for coverage; the terms and conditions under
   which the Participant enrolls for coverage for the following Plan Year; the optional levels of
   coverage available to the Participant under the Plan, if any; the ability of the Participant to
   change his or her election of coverages under the Plan during the Plan Year; the entities
   participating as the Company under the Plan; the powers and duties of the Administrator
   under the Plan’ the manner of amending and/or terminating the Plan; and the overall
   apportionment of the cost of coverage between the Company and the Participant under the
   Plan.
   The plan document for the MetLife Options & Choices Plan governs with respect to the
   following issues: the Plan’s right to be reimbursed or subrogated for up to the amount paid
   as benefits to you or your dependent(s), if you obtain a judgment or settlement from a third
   party or the third party’s insurer arising out of illness, injury or sickness, the Plan’s ability to
   recover benefit overpayments or mistakenly paid benefits; the Plan Administrator’s
   authority to conduct an audit to determine the veracity of any purported dependents, where
   relevant; the HIPAA privacy rules, to the extent applicable; and the period of time within
   which Claims must be submitted and the limitations period that applies to your right to
   bring any suit to recover benefits under ERISA.

The rest of this material provides details about how the coverage works as well as
information about who is eligible, events that can affect coverage, administrative information
and your rights as a participant in the Plan.



                                                    Page 44
                       Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
         Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 85 of 125


Statement of the Company’s Rights
This document is not a contract or agreement for employment. Employment with MetLife is
“at-will”: nothing in this document changes your right, and that of MetLife, to end your
employment at any time and for any reason. MetLife employment is not guaranteed for any
period of time.

The Plan Administrator has full power and discretion to resolve all issues concerning
eligibility, status, entitlement to coverage, and, except for the duties reserved to the Claims
Administrator, has full power and discretion to interpret and construe all the provisions of the
Plan. Such interpretation of the provisions of the Plan will be final, conclusive and binding on
all persons Claiming benefits under the Plan.

The Company intends that the terms of the Plan described in this material, including those
relating to coverage and benefits, are legally enforceable, and that the Plan is maintained for
the exclusive benefit of participants, as defined by law.

Although the Company expects to continue the Plan, it reserves the right to amend, modify or
discontinue all or any part of the Plan or any plan or coverage at any time. No oral or written
communication will be effective in amending a plan or coverage unless it is by way of a
formal amendment. Complete details, terms and conditions relating to each element of the
plans and coverages are contained in the relevant Plan documents; the specific provision and
language of these documents will govern in every respect and instance.

In the event of termination of the Plan, no benefits will be paid for incidents or events
occurring after the date of termination.

MetLife assumes no responsibility for your own personal tax status, or for any tax
consequences resulting from any Claims made contrary to current tax law. Please consult
your tax advisor for further information on the tax treatment of this benefit.




                                                    Page 45
                       Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
         Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 86 of 125


ADMINISTRATIVE DETAILS ABOUT THE PLAN

Plan Administrator and Agent for Legal Process

The Plan Administrator and agent for service of legal process for the MetLife Choices Plan is:
  Plan Administrator – Company-Paid Life Insurance Plan
  Metropolitan Life Insurance Company
  Human Resources – Global Benefits
  501 U.S. Highway 22
  Bridgewater, NJ 08807

For individuals represented by the United Food and Commercial Workers International Union,
AFL-CIO & CLC, (1775 K Street, NW, Washington, D.C. 20006), reference to the Insurance
and Retirement Programs and certain other employee benefit Plans is contained in Articles
XI-A and XII of the collective bargaining agreement.

The Employee Benefits Committee is a group of senior MetLife officers to whom the Board of
Directors has delegated MetLife’s fiduciary responsibilities under ERISA (except for the
investment of Plan assets) with regard to the MetLife Choice Plan and certain other employee
benefit Plans. Also, the Committee is responsible to oversee the administration of these
Plans.

Plan Year
The Plan year runs from January 1 through December 31.

Employer Identification Number and Plan Sponsor
Employer identification number XX-XXXXXXX has been assigned to Metropolitan Life Insurance
Company by the Internal Revenue Service. Metropolitan Life Insurance Company is the Plan
Sponsor and is located at 501 U.S. Highway 22 Bridgewater, NJ 08807.

Employer identification numbers for the other current participating employers are:

        Company                                                                      Number
        MetLife Bank, N.A.                                                           XX-XXXXXXX
        MetLife Group, Inc.                                                          XX-XXXXXXX
        Metropolitan Property and Casualty Insurance Company                         XX-XXXXXXX
        MetLife Insurance Company of Connecticut                                     XX-XXXXXXX
        SafeGuard Health Plans, Inc.                                                 XX-XXXXXXX

Plan Name and Number
The official name of the Plan through which your Company-Paid Life Insurance coverage is
provided is the MetLife Options and Choices Plan. The Plan number is 512. (MetLife Choices is
a component of the MetLife Options and Choices Plan.)

Type of Plan and Funding
The Met Life Choices Plan is a group-insured Plan which provides benefits through insurance
contracts issued by Metropolitan Life Insurance Company, as insurer. Premiums paid by the
Company to the Insurance Company. The Insurance Company pays all Claims.

                                                    Page 46
                       Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
         Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 87 of 125


STATEMENT OF EMPLOYEE RIGHTS UNDER THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT (ERISA)

As a participant in the Plan, you are entitled to certain rights and protections under the
Employee Retirement Income Security Act of 1974 (ERISA). ERISA provides that all Plan
participants shall be entitled to:

Receive Information about Your Plan and Benefits
You have the right to:
  Examine, without charge, at the Company’s principal offices, all documents governing the
  Plan, including insurance contracts, collective bargaining agreements and a copy of the latest
  annual report (Form 5500 series) filed by the Plan with the U.S. Department of Labor and
  available for inspection at the Public Disclosure Room of the Employee Benefits Security
  Administration,

IMPORTANT! To examine Plan documents at a Company office, you must submit a
written request to:
  Plan Administrator - Company-Paid Life Insurance Plan
  Metropolitan Life Insurance Company
  Human Resources – Global Benefits
  501 U.S. Highway 22
  Bridgewater, NJ 08807

  You will be sent a form to complete and return. Upon processing the returned form, you will
  be informed of which office will have the documents and you will be provided an estimate of
  when the documents will be available for your review and a telephone number to call to
  schedule an appointment to review them. You will receive a written confirmation of your
  appointment and be given a contact name and number. You should confirm with your contact
  person that the documents have arrived at the requested Company office on the day before
  your scheduled appointment.
  Obtain copies of all documents governing the Plan, including an updated SPD and other Plan
  information on written request to the Plan Administrator. The Plan Administrator may make a
  reasonable charge for the copies.
  Receive a summary of the annual financial report. The Plan Administrator is required by law
  to furnish each participant with a copy of this summary annual report.

Prudent Action by Plan Fiduciaries
In addition to creating rights for Plan participants, ERISA imposes duties upon the people
who are responsible for the operation of the employee benefit Plan. The people who operate
the Plan, called “fiduciaries” of the Plan, have a duty to do so prudently and in the interest of
you and other Plan participants and beneficiaries. No one, including your employer or any
other person, may fire you or otherwise discriminate against you in any way to prevent you
from receiving a benefit or exercising your rights under ERISA.




                                                    Page 47
                       Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
         Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 88 of 125


Enforcing Your Rights
If your Claim for an employee benefit is denied or ignored, in whole or in part, you have the
right to know why this was done and to obtain copies of documents relating to the decision
without charge. In addition, you must receive a written explanation of the reason for the
denial, and have the right to have your Claim reviewed and reconsidered upon request, all
within certain time schedules.

Under ERISA, there are steps you can take to enforce these rights. For instance, if you
request materials from the Plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the Plan Administrator to provide the
materials and pay you up to $110 a day until you receive the materials, unless the materials
were not sent because of reasons beyond the control of the Plan Administrator.

If you have a Claim for benefits that is denied or ignored, in whole or in part, you may file suit
in a state or Federal court. If it should happen that Plan fiduciaries misuse Plan money or if
you are discriminated against for asserting your rights, you may seek assistance from the
United States Department of Labor, or you may file suit in a Federal court. The court will
decide who should pay court costs and legal fees. If you are successful, the court may order
the person you have sued to pay these costs and fees. If you lose, the court may order you to
pay these costs and fees if, for example, it finds your Claim is frivolous.

Assistance with Your Questions
If you have any questions about this Plan, you should contact the Plan Administrator. If you
have any questions about this statement or about your rights under ERISA or if you need
assistance obtaining documents from the Plan Administrator, you should contact the nearest
area office of the Employee Benefits Security Administration, U.S. Department of Labor,
listed in the telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue, NW, Washington, D.C. 20210. You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of the Employee
Benefits Security Administration.


The Company reserves the right, in its sole and absolute discretion, to increase your
contributions (if applicable) in the future and to amend, alter or terminate all or any part of this
Plan or any coverage thereunder at any time for any or all employees, including active,
retired, and disabled employees, as permitted by applicable law.

Complete details, terms and conditions relating to each element of the Plan are contained in
the relevant Plan documents; the specific provisions and language of these Plan documents
will govern in every respect and instance. No employee or representative of the Company is
authorized to make any oral promises to you about the Plans, or in any way alter their terms,
except by formal Plan amendment.




                                                    Page 48
                       Company-Paid Life Insurance SPD for MLC Participants – As of 01/01/12
Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 89 of 125




        EXHIBIT "C"
Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 90 of 125
Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 91 of 125




                                      REDACTED
Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 92 of 125




       EXHIBIT "D"
Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 93 of 125




      REDACTED                      REDACTE
                                       D
Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 94 of 125
Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 95 of 125
Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 96 of 125




         EXHIBIT "E"
     Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 97 of 125




       REDACTED




                                                                  REDACTED




REDACTED                       REDACTED
       Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 98 of 125




           REDACTED                   REDACTED         REDACTED




                                                                   REDACTED




REDACTED




       REDACTED
Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 99 of 125
Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 100 of 125
Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 101 of 125




                                   REDA
                                   CTED
                   REDACTED




        REDACTED

                                    REDAC
                                     TED
                                  REDACTED       REDAC
                                                  TED




                     REDACTED         REDAC
                                       TED




                       REDACTED
Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 102 of 125




                                                    REDACTED
Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 103 of 125




                                            REDACTED
     Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 104 of 125




REDACTED

             REDACT
               ED



  REDACTED
           REDACT
             ED
Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 105 of 125




          EXHIBIT "F"
Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 106 of 125
Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 107 of 125




         EXHIBIT "G"
Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 108 of 125
Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 109 of 125




         EXHIBIT "H''
Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 110 of 125
Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 111 of 125




                                                   REDACTED
Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 112 of 125




                                            REDACTED
Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 113 of 125




          EXHIBIT "I"
    Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 114 of 125




REDACTED

             REDACT
               ED



  REDACTED

           REDACT
             ED
Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 115 of 125




         EXHIBIT "J"
Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 116 of 125
Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 117 of 125




         EXHIBIT "K"
Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 118 of 125
Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 119 of 125




         EXHIBIT "L''
     Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 120 of 125




REDACTED

           REDACT
             ED
Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 121 of 125
Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 122 of 125




         EXHIBIT "M"
     Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 123 of 125




REDACTED

           REDACT
             ED
Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 124 of 125
Case 5:19-cv-02159-LHK Document 1-1 Filed 04/22/19 Page 125 of 125
